     Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 1 of 62 Page ID #:195



 1     Robert C. Moest, Of Counsel, SBN 62166
       THE BROWN LAW FIRM, P.C.
 2     2530 Wilshire Boulevard, Second Floor
       Santa Monica, California 90403
 3     Telephone: (310) 915-6628
       Facsimile: (310) 915-9897
 4     Email: RMoest@aol.com
 5     Counsel for Plaintiffs
 6

 7
                          IN THE UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
        IN RE: BEYOND MEAT,                INC.
10      DERIVATIVE LITIGATION
11                                                Case No.: CV-20-2524-MWF (AFMx)
        ____________________________
12
        This Document Relates to:
13
                                                  DEMAND FOR JURY TRIAL
14                       ALL ACTIONS
15

16       CONSOLIDATED AMENDED SHAREHOLDER DERIVATIVE COMPLAINT
17

18

19

20

21

22

23

24

25

26

27

28

                       Consolidated Amended Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 2 of 62 Page ID #:196



 1
                                          INTRODUCTION
 2

 3           Plaintiffs Eric Weiner, Kimberly Brink, and Melvyn Klein (“Plaintiffs”), by their
 4     undersigned attorneys, derivatively and on behalf of Nominal Defendant Beyond Meat,
 5     Inc. (“Beyond Meat” or the “Company”), file this Consolidated Amended Shareholder
 6     Derivative Complaint against Individual Defendants Ethan Brown, Mark J. Nelson, Seth
 7     Goldman, Gregory Bohlen, Diane Carhart, Raymond J. Lane, Bernhard van Lengerich,
 8     Ned Segal, Christopher Isaac “Biz” Stone, Donald Thompson, Kathy N. Waller, Jessica
 9     Quetsch, and Anthony Miller (collectively, the “Individual Defendants,” and together
10     with Beyond Meat, the “BM Defendants”) for breaches of their fiduciary duties as
11     employees, directors and/or officers of Beyond Meat, unjust enrichment, waste of
12     corporate assets, abuse of control, gross mismanagement, and against nearly all of the
13     Individual Defendants for violations of Sections 14(a) of the Securities Exchange Act of
14     1934 (the “Exchange Act”), and against ProPortion Foods, LLC and CLW Foods, LLC
15     (and, together with the Individual Defendants and Beyond Meat, the “Defendants”) for
16     aiding and abetting the Individual Defendants’ breaches of their fiduciary duties as
17     employees, directors and/or officers of Beyond Meat. As for Plaintiffs’ complaint against
18     the Defendants, Plaintiffs allege the following based upon personal knowledge as to
19     Plaintiffs and Plaintiffs’ own acts, and information and belief as to all other matters,
20     based upon, inter alia, the investigation conducted by and through Plaintiffs’ attorneys,
21     which included, among other things, a review of the Defendants’ public documents,
22     conference calls, and announcements made by Defendants, United States Securities and
23     Exchange Commission (“SEC”) filings, wire and press releases published by and
24     regarding Beyond Meat, legal filings, news reports, securities analysts’ reports and
25     advisories about the Company, and information readily obtainable on the Internet.
26     Plaintiffs believe that substantial evidentiary support will exist for the allegations set
27     forth herein after a reasonable opportunity for discovery.
28
                                                    1
                       Consolidated Amended Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 3 of 62 Page ID #:197



 1
                                      NATURE OF THE ACTION
 2

 3           1.     This is a shareholder derivative action that seeks to remedy wrongdoing
 4     committed by Beyond Meat’s employees, directors, and officers from at least April 2016
 5     through the present (the “Relevant Period”) based on fraudulent misconduct, wrongful
 6     termination of the Company’s co-manufacturing agreement, misappropriation of trade
 7     secrets, and other misconduct set forth herein including false assurances in SEC filings
 8     that Beyond Meat and its employees, directors, and officers were following the
 9     Company’s Code of Business Conduct and Ethics (“Code of Conduct”)—including,
10     among other things, with respect to the Company’s compliance with applicable laws,
11     while acting in opposition to those statements.
12           2.     Beyond Meat is a provider of plant-based meat products, including beef,
13     pork, and poultry substitutes. Beyond Meat’s most popular offering is the Beyond
14     Burger, a plant-based burger sold in thousands of grocery stores and restaurants
15     internationally.
16           3.     Prior to changing its corporate name in September 2018, Beyond Meat, was
17     formerly known as a private company called Savage River, Inc. In 2014, Beyond Meat
18     entered into a written exclusive supply agreement, as amended (the “Supply Agreement”)
19     with Don Lee Farms, a division of Goodman Food Products, Inc. (“Don Lee”), a
20     manufacturer of plant-based, vegan protein products that was founded in 1982 by its
21     current Chief Executive Officer (“CEO”), Donald Goodman (“Goodman”). Under the
22     terms of the Supply Agreement, Beyond Meat would supply Don Lee with the
23     Company’s pea protein-based raw ingredients called “extrudate” which Don Lee would
24     then process and package for distribution and sale. Don Lee would produce and ship to
25     Beyond Meet all of the food products the Company required, including its famous
26     Beyond Burger. To do this, Don Lee established a proprietary process for producing the
27     Company’s products called the “Batch Making Protocols” which detailed the method and
28
                                                    2
                          Consolidated Amended Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 4 of 62 Page ID #:198



 1
       process for mass-producing Beyond Meat’s products, particularly the Beyond Burger,
 2
       including key factors such as ingredient amounts, mixing times, and equipment layouts.
 3
             4.    In early 2016, after Don Lee raised concerns regarding tainted ingredients
 4
       that it had received from Beyond Meat, the Company’s CEO Ethan Brown (“Brown”)
 5
       engaged a food safety consultant to conduct an audit of the Company’s Missouri facility
 6
       to appease Don Lee. Thereafter, the food safety inspector issued a report which reflected
 7
       the consultant’s findings of contamination. However, Beyond Meat falsely represented
 8
       the accuracy of the food safety consultant’s report provided to Don Lee, which certain
 9
       Company employees including Defendants Mark J. Nelson (“Nelson”), Jessica Quetsch
10
       (“Quetsch”), and Anthony Miller (“Miller”) coordinated to doctor, alter, and exclude
11
       pertinent safety information (the “Fraudulent Misconduct”).
12
             5.    Soon after the Company launched the Beyond Burger in May 2016, Beyond
13
       Meat began its search to replace Don Lee as its co-manufacturer under more favorable,
14
       i.e., less costly, terms. Indeed, Beyond Burger had scheduled a test with CLW Foods,
15
       LLC (“CLW”) for February 3, 2017, to determine whether it could handle the role of co-
16
       manufacturer. When Don Lee inevitably found out, Defendant Brown attempted to
17
       mitigate the damage by representing that he had cancelled the test. Instead, however,
18
       Beyond Meat continued to negotiate with CLW and by April 12, 2017 had sent design
19
       drawings illustrating how CLW should begin to set up the equipment in its facility to
20
       produce the Company’s products. That same day, Beyond Meat sent Don Lee a Notice
21
       of Breach alleging various food safety violations in Don Lee’s Texas facility. Thereafter,
22
       on May 23, 2017, Beyond Meat terminated the Supply Agreement, and began shifting its
23
       production to other manufacturers including CLW and ProPortion Foods, LLC
24
       (“ProPortion”) in violation of the exclusive Supply Agreement which CLW and
25
       ProPortion were aware of (collectively the “Wrongful Termination”). Notably, despite
26
       having no prior experience mass-producing plant-based protein products, CLW and
27
       ProPortion, the Company’s current co-manufacturers, were up and running within weeks
28
                                                   3
                      Consolidated Amended Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 5 of 62 Page ID #:199



 1
       using a nearly identical process as Don Lee’s propriety Batch Making Protocol, a trade
 2
       secret which the Company, CLW, and ProPortion had misappropriated in violation of
 3
       applicable laws and the non-disclosure agreement contained in the exclusive Supply
 4
       Agreement (the “Misappropriation”).
 5
             6.     Moreover, the Company failed to compensate Don Lee for delivered
 6
       product, furnish Don Lee with equipment, parts, and labor at its sole cost and expense
 7
       under the Supply Agreement, service and repair such equipment, furnish Don Lee with
 8
       effective and adequate equipment, and furnish Don Lee with personnel required in
 9
       connection with various certifying agency requirements as set forth in the Supply
10
       Agreement.
11
             7.     Don Lee filed suit against Beyond Meat in the Superior Court of the State of
12
       California for the County of Los Angeles alleging, among other things, breach of
13
       contract, misappropriation of trade secrets, unfair competition, and fraud, captioned Don
14
       Lee Farms v. Savage River, Inc., Case No. BC662838 (Cal. Super. Ct.) (the “Don Lee
15
       Action”). Notably, on January 24, 2020, the court in the Don Lee Action granted Don
16
       Lee a right to attach in the amount of $628,689 on the grounds that Don Lee had
17
       established a “probable validity” of its claim that Beyond Meat owes Don Lee money for
18
       unpaid invoices.
19
             8.     In breach of their fiduciary duties, the Individual Defendants either engaged
20
       in and/or permitted, and/or allowed the Company to engage in the Fraudulent
21
       Misconduct, Wrongful Termination, and/or Misappropriation.
22
             9.     During the Relevant Period, the Individual Defendants further breached their
23
       fiduciary duties by personally making and/or causing Beyond Meat to make materially
24
       false and misleading statements in the Schedule 14A filed with the SEC on April 10,
25
       2020 (the “2020 Proxy Statement”) which failed to disclose, inter alia, that in violation of
26
       the Code of Conduct: (1) the Company had engaged in the Fraudulent Misconduct; (2)
27
       the Company had engaged in the Wrongful Termination; (3) the Company had engaged
28
                                                    4
                       Consolidated Amended Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 6 of 62 Page ID #:200



 1
       in the Misappropriation, which was ongoing; and (4) the Company failed to maintain
 2
       adequate internal controls.
 3
             10.    During the Relevant Period, the Individual Defendants continued to breach
 4
       their fiduciary duties by failing to correct and causing Beyond Meat to fail to correct
 5
       these false and misleading statements and omissions of material fact to the investing
 6
       public.
 7
             11.    Furthermore, during the Relevant Period, the Individual Defendants
 8
       breached their fiduciary duties by causing Beyond Meat to fail to maintain adequate
 9
       internal controls.
10
             12.    In addition, by including false and misleading statements concerning the
11
       Company’s compliance with the Code of Conduct in the 2020 Proxy Statement, nearly all
12
       of the Individual Defendants violated Section 14(a) of the Exchange Act.
13
             13.    In light of the Individual Defendants’ misconduct, which has subjected
14
       Beyond Meat and certain of its employees and officers to being named as defendants in
15
       the Don Lee Action, the need to undertake internal investigations, the need to implement
16
       adequate internal controls, the losses to Beyond Meat from the over-compensation by the
17
       Company of the Individual Defendants, Beyond Meat will have to expend millions of
18
       dollars.
19
             14.    The Company has been substantially damaged as a result of the Individual
20
       Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct,
21
       and the aiding and abetting thereof.
22
             15.    In light of the breaches of fiduciary duty engaged in by the Individual
23
       Defendants, most of whom are Beyond Meat’s current directors, their collective
24
       engagement in misconduct, the substantial likelihood of the directors’ liability in this
25
       derivative action and the CFO’s, former Senior Quality Assurance Manager’s, and former
26
       Director of Operation’s liability in the Don Lee Action, their being beholden to each
27
       other, their longstanding business and personal relationships with each other, and their
28
                                                  5
                       Consolidated Amended Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 7 of 62 Page ID #:201



 1
       not being disinterested and/or independent directors, a majority of Beyond Meat’s Board
 2
       of Directors (the “Board”) cannot consider a demand to commence litigation against
 3
       themselves on behalf of Beyond Meat with the requisite level of disinterestedness and
 4
       independence.
 5
                                        JURISDICTION AND VENUE
 6
              16.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
 7
       because Plaintiffs’ claims raise a federal question under Section 14(a) of the Exchange
 8
       Act, 15 U.S.C. § 78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.
 9
              17.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims
10
       pursuant to 28 U.S.C. § 1367(a).
11
              18.    This derivative action is not a collusive action to confer jurisdiction on a
12
       court of the United States that it would not otherwise have.
13
              19.    The Court has personal jurisdiction over each of the Defendants because
14
       each Defendant is either a corporation or limited liability company doing business in
15
       California, or he or she is an individual who has minimum contacts with California to
16
       justify the exercise of jurisdiction over them.
17
              20.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401
18
       because a substantial portion of the transactions and wrongs complained of herein
19
       occurred in this District, and the Defendants have received substantial compensation in
20
       this District by engaging in numerous activities that had an effect in this District.
21
              21.    Venue is proper in this District because Beyond Meat and the Individual
22
       Defendants have conducted business in this District, and Defendants’ actions have had an
23
       effect in this District.
24
                                                    PARTIES
25
                     Plaintiffs
26
              22.    Plaintiff Weiner is a current shareholder of Beyond Meat common stock and
27
       has continuously held Beyond Meat common stock at all relevant times.
28
                                                     6
                        Consolidated Amended Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 8 of 62 Page ID #:202



 1
             23.   Plaintiff Brink is a current shareholder of Beyond Meat common stock and
 2
       has continuously held Beyond Meat common stock at all relevant times.
 3
             24.   Plaintiff Klein is a current shareholder of Beyond Meat common stock and
 4
       has continuously held Beyond Meat common stock at all relevant times.
 5
                   Nominal Defendant Beyond Meat
 6
             25.   Beyond Meat is a Delaware corporation with its principal executive offices
 7
       located at 119 Standard Street, El Segundo, California 90245. Beyond Meat’s shares
 8
       trade on NASDAQ under the ticker symbol “BYND.”
 9
                   Defendant Brown
10
             26.   Defendant Brown is the founder of the Company and has served as the
11
       Company’s President and CEO since 2009. According to the 2020 Proxy Statement, as of
12
       March 23, 2020, Defendant Brown beneficially owned 3,381,883 shares of Beyond
13
       Meat’s common stock, which represented 5.3% of Beyond Meat’s outstanding shares of
14
       common stock on that date. Given that the price per share of Beyond Meat’s common
15
       stock at the close of trading on March 23, 2020 was $57.55, Defendant Brown owned
16
       approximately $194.6 million worth of Beyond Meat stock.
17
             27.   For the fiscal year ended December 31, 2019, Defendant Brown received
18
       $8,010,451 in compensation from Beyond Meat. This included $500,000 in salary,
19
       $7,257,451 in option awards, $250,000 in non-equity incentive plan compensation, and
20
       $3,000 in all other compensation.    For the fiscal year ended December 31, 2018,
21
       Defendant Brown received $967,994 in compensation from Beyond Meat. This included
22
       $298,750 in salary, $524,244 in option awards, and $145,000 in non-equity incentive
23
       plan compensation. For the fiscal year ended December 31, 2017, Defendant Brown
24
       received $413,489 in compensation from Beyond Meat. This included $288,789 in salary
25
       and $124,700 in non-equity incentive plan compensation.
26

27

28
                                                 7
                      Consolidated Amended Shareholder Derivative Complaint
     Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 9 of 62 Page ID #:203



 1
                     Defendant Nelson
 2
               28.   Defendant Nelson served as Beyond Meat’s CFO since May 2017, and as
 3
       Treasurer since September 2018. Previously, he served as Beyond Meat’s Chief
 4
       Operating Officer from May 2017 through September 2018, and as Secretary from
 5
       September 2018 through May 2019. On February 26, 2021, Defendant Nelson informed
 6
       the Company of his intention to retire, and did retire, from employment with the
 7
       Company effective May 5, 2021. In consideration for his retirement, Defendant Nelson
 8
       received a $1,000 lump sum payment and the Company will pay the costs of monthly
 9
       COBRA premiums for him and his dependents for up to 18 months. However, Defendant
10
       Nelson will serve as a consultant to the Company starting on May 6, 2021 until May 5,
11
       2023.
12
               29.   For the fiscal year ended December 31, 2018, Defendant Nelson received
13
       $610,758 in compensation from Beyond Meat. This included $326,666 in salary,
14
       $121,591 in option awards, and $162,501 in non-equity incentive plan compensation.
15
       For the fiscal year ended December 31, 2017, Defendant Nelson received $404,378 in
16
       compensation from Beyond Meat. This included $287,336 in salary and $117,042 in non-
17
       equity incentive plan compensation.
18
                     Defendant Goldman
19
               30.   Defendant Seth Goldman (“Goldman”) has served as a Company director
20
       since February 2013 and is Chairman of the Board. He also served as Executive Chair of
21
       the Company from February 2013 until February 2020. According to the 2020 Proxy
22
       Statement, as of March 23, 2020, Defendant Goldman beneficially owned 1,080,722
23
       shares of Beyond Meat’s common stock, which represented 1.7% of Beyond Meat’s
24
       outstanding shares of common stock on that date. Given that the price per share of
25
       Beyond Meat’s common stock at the close of trading on March 23, 2020 was $57.55,
26
       Defendant Goldman owned approximately $62.2 million worth of Beyond Meat stock.
27

28
                                                 8
                       Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 10 of 62 Page ID #:204



 1
           31.       For the fiscal year ended December 31, 2019, Defendant Goldman received
 2
     $1,773,445 in compensation from Beyond Meat. This included $1,409,661 in option
 3
     awards, $121,260 in non-equity incentive plan compensation, and $242,524 in all other
 4
     compensation. For the fiscal year ended December 31, 2018, Defendant Goldman
 5
     received $175,000 in compensation from Beyond Meat, which consisted entirely of fees
 6
     paid for consulting services.
 7
                     Defendant Bohlen
 8
           32.       Defendant Gregory Bohlen served as a Beyond Meat director from February
 9
     2013 until he resigned on October 23, 2019.
10
                     Defendant Carhart
11
           33.       Defendant Diane Carhart (“Carhart”) has served as a Company director
12
     since January 2016, and also serves and has served as a member of the Audit Committee
13
     since at least 2019. According to the 2020 Proxy Statement, as of March 23, 2020,
14
     Defendant Carhart beneficially owned 28,436 shares of Beyond Meat’s common stock.
15
     Given that the price per share of Beyond Meat’s common stock at the close of trading on
16
     March 23, 2020 was $57.55, Defendant Carhart owned approximately $1.6 million worth
17
     of Beyond Meat stock.
18
           34.       For the fiscal year ended December 31, 2019, Defendant Carhart received
19
     $31,688 in compensation from the Company, which consisted entirely of fees earned or
20
     paid in cash.
21
                     Defendant Lane
22
           35.       Defendant Raymond J. Lane (“Lane”) has served as a Beyond Meat director
23
     since February 2015 and also serves, and has served, as a member of the Human Capital
24
     Management and Compensation Committee since at least 2019. According to the 2020
25
     Proxy Statement, as of March 23, 2020, Defendant Lane beneficially owned 259,962
26
     shares of Beyond Meat’s common stock. Given that the price per share of Beyond Meat’s
27

28
                                                   9
                       Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 11 of 62 Page ID #:205



 1
     common stock at the close of trading on March 23, 2020 was $57.55, Defendant Lane
 2
     owned approximately $15 million worth of Beyond Meat stock.
 3
           36.   For the fiscal year ended December 31, 2019, Lane received $35,358 in
 4
     compensation from the Company, which consisted entirely of fees earned or paid in cash.
 5
                 Defendant van Lengerich
 6
           37.   Defendant Bernhard van Lengerich (“van Lengerich”) has served as a
 7
     Company director since November 2016. According to the 2020 Proxy Statement, as of
 8
     March 23, 2020, Defendant van Lengerich beneficially owned 10,133 shares of Beyond
 9
     Meat’s common stock. Given that the price per share of Beyond Meat’s common stock at
10
     the close of trading on March 23, 2020 was $57.55, Defendant van Lengerich owned
11
     approximately $583,154 million worth of Beyond Meat stock.
12
           38.   For the fiscal year ended December 31, 2019, Defendant van Lengerich
13
     received $146,685 in compensation from Beyond Meat. This included $26,685 in fees
14
     earned or paid in cash, $120,000 in all other compensation. For the fiscal year ended
15
     December 31, 2018, Defendant van Lengerich received $120,000 in compensation from
16
     Beyond Meat, which consisted entirely of fees paid for consulting services.
17
                 Defendant Segal
18
           39.   Defendant Ned Segal (“Segal”) has served as a Company director since
19
     November 2018, and also serves, and has served, as a member of the Audit Committee
20
     since at least 2019. According to the 2020 Proxy Statement, as of March 23, 2020,
21
     Defendant Segal beneficially owned 21,734 shares of Beyond Meat’s common stock.
22
     Given that the price per share of Beyond Meat’s common stock at the close of trading on
23
     March 23, 2020 was $57.55, Defendant Segal owned approximately $1.3 million worth
24
     of Beyond Meat stock.
25
           40.   For the fiscal year ended December 31, 2019, Defendant Segal received
26
     $31,688 in compensation from the Company, which consisted entirely of fees earned or
27
     paid in cash. For the fiscal year ended December 31, 2018, Defendant Segal received
28
                                                10
                    Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 12 of 62 Page ID #:206



 1
     $149,522 in compensation from Beyond Meat, which consisted entirely of option awards.
 2
                     Defendant Stone
 3
           41.       Defendant Christopher Isaac “Biz” Stone (“Stone”) has served as a
 4
     Company director since January 2012, and also serves, and has served, as the Chair of the
 5
     Nominating and Corporate Governance Committee since at least 2019. According to the
 6
     2020 Proxy Statement, as of March 23, 2020, Defendant Stone beneficially owned
 7
     226,390 shares of the Company’s common stock. Given that the price per share of the
 8
     Company’s common stock at the close of trading on March 23, 2020 was $57.55,
 9
     Defendant Stone owned approximately $13 million worth of Beyond Meat stock.
10
           42.       For the fiscal year ended December 31, 2019, Defendant Stone received
11
     $32,022 in compensation from the Company, which consisted entirely of fees earned or
12
     paid in cash.
13
                     Defendant Thompson
14
           43.       Defendant Donald Thompson (“Thompson”) has served as a Company
15
     director since October 2015, and also serves, and has served, as the Chair of the Human
16
     Capital Management and Compensation Committee since at least 2019. According to the
17
     2020 Proxy Statement, as of March 23, 2020, Defendant Thompson beneficially owned
18
     816,132 shares of the Company’s common stock. Given that the price per share of the
19
     Company’s common stock at the close of trading on March 23, 2020 was $57.55,
20
     Defendant Thompson owned approximately $47 million worth of Beyond Meat stock.
21
           44.       For the fiscal year ended December 31, 2019, Defendant Thompson received
22
     $33,356 in compensation from the Company, which consisted entirely of fees earned or
23
     paid in cash.
24
                     Defendant Waller
25
           45.       Defendant Kathy N. Waller (“Waller”) has served as a Company director
26
     since November 2018, and also serves, and has served, as the Chair of Audit Committee
27
     and as a member of the Nominating and Corporate Governance Committee since at least
28
                                                 11
                       Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 13 of 62 Page ID #:207



 1
     2019. According to the 2020 Proxy Statement, as of March 23, 2020, Defendant Waller
 2
     beneficially owned 17,234 shares of the Company’s common stock. Given that the price
 3
     per share of the Company’s common stock at the close of trading on March 23, 2020 was
 4
     $57.55, Defendant Waller owned approximately $1 million worth of Beyond Meat stock.
 5
           46.   For the fiscal year ended December 31, 2019, Defendant Waller received
 6
     $38,922 in compensation from the Company, which consisted entirely of fees earned or
 7
     paid in cash. For the fiscal year ended December 31, 2018, Defendant Waller received
 8
     $149,522 in compensation from the Company, which consisted entirely of option awards.
 9
                 Defendant Quetsch
10
           47.   Defendant Jessica Quetsch (“Quetsch”) has served as the Company’s
11
     Customer Compliance Document, Senior Manager since April 2020. Previously, she
12
     served as the Company’s Customer Compliance, Document Manager from January 2019
13
     until April 2020, as the Co-Manufacturing Quality Assurance Manager from July 2018
14
     until December 2018, as the Quality Manager, Manufacturing from December 2017 until
15
     July 2018, as a Senior Food Scientist from July 2017 until December 2017, as the Senior
16
     Quality Assurance Manager from April 2016 until July 2017, and as a Quality Assurance
17
     Manager, SQF Practitioner from January 2014 until July 2017.
18
                 Defendant Miller
19
           48.   Defendant Anthony Miller (“Miller”) served as the Company’s Director of
20
     Operations from July 2015 until September 2016.
21
                 Defendant ProPortion
22
           49.   ProPortion Foods, LLC (“ProPortion”) is a limited liability company,
23
     headquartered in Round Rock, Texas and was acquired by Cargill in December 2020.
24
     ProPortion served as one of Beyond Meat’s co-manufacturers after the Wrongful
25
     Termination.
26
                 Defendant CLW
27

28
                                               12
                    Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 14 of 62 Page ID #:208



 1
           50.    CLW Foods, LLC (“CLW”)1 is a limited liability company, headquartered in
 2
     Hanford, California. CLW served as one of Beyond Meat’s co-manufacturers after the
 3
     Wrongful Termination.
 4
                    FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
 5
           51.    By reason of their positions as officers, directors, and/or fiduciaries of
 6
     Beyond Meat and because of their ability to control the business and corporate affairs of
 7
     Beyond Meat, the Individual Defendants owed Beyond Meat and its shareholders
 8
     fiduciary obligations of trust, loyalty, good faith, and due care, and were and are required
 9
     to use their utmost ability to control and manage Beyond Meat in a fair, just, honest, and
10
     equitable manner. The Individual Defendants were and are required to act in furtherance
11
     of the best interests of Beyond Meat and its shareholders so as to benefit all shareholders
12
     equally.
13
           52.    Each director and officer of the Company owes to Beyond Meat and its
14
     shareholders the fiduciary duty to exercise good faith and diligence in the administration
15
     of the Company and in the use and preservation of its property and assets and the highest
16
     obligations of fair dealing.
17
           53.    The Individual Defendants, because of their positions of control and
18
     authority as directors and/or officers of Beyond Meat, were able to and did, directly
19
     and/or indirectly, exercise control over the wrongful acts complained of herein.
20
           54.    To discharge their duties, the officers and directors of Beyond Meat were
21
     required to exercise reasonable and prudent supervision over the management, policies,
22
     controls, and operations of the Company.
23

24

25
     1
       Although ProPortion and CLW are incorporated as distinct entities, Don Ephgrave
     (“Ephgrave”), the Company’s former Vice President of Operations and Supply Chain
26   from 2016 to 2017, testified in the federal securities class action filed in the Central
27
     District of California captioned Tran v. Beyond Meat, Inc., et al., Case No.: 2:20-cv-
     00963 that ProPortion and CLW are essentially alter egos of each other and that the two
28   entities had the same owner.
                                                 13
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 15 of 62 Page ID #:209



 1
           55.    Each Individual Defendant, by virtue of his or her position as a director
 2
     and/or officer, owed to the Company and to its shareholders the highest fiduciary duties
 3
     of loyalty, good faith, and the exercise of due care and diligence in the management and
 4
     administration of the affairs of the Company, as well as in the use and preservation of its
 5
     property and assets. The conduct of the Individual Defendants complained of herein
 6
     involves a knowing and culpable violation of their obligations as directors and officers of
 7
     Beyond Meat, the absence of good faith on their part, or a reckless disregard for their
 8
     duties to the Company and its shareholders that the Individual Defendants were aware or
 9
     should have been aware posed a risk of serious injury to the Company. The conduct of
10
     the Individual Defendants who were also officers and directors of the Company has been
11
     ratified by the remaining Individual Defendants who collectively comprised Beyond
12
     Meat’s Board at all relevant times.
13
           56.    As senior executive officers and directors of a publicly-traded company
14
     whose common stock was registered with the SEC pursuant to the Exchange Act and
15
     traded on NASDAQ, the Individual Defendants, had a duty to prevent and not to effect
16
     the dissemination of inaccurate and untruthful information with respect to the Company’s
17
     financial condition, performance, growth, operations, financial statements, business,
18
     products, management, earnings, internal controls, and present and future business
19
     prospects, and had a duty to cause the Company to disclose omissions of material fact in
20
     its regulatory filings with the SEC all those facts described in this Complaint that it failed
21
     to disclose, so that the market price of the Company’s common stock would be based
22
     upon truthful and accurate information.
23
           57.    To discharge their duties, the officers and directors of Beyond Meat were
24
     required to exercise reasonable and prudent supervision over the management, policies,
25
     practices, and internal controls of the Company. By virtue of such duties, the officers and
26
     directors of Beyond Meat were required to, among other things:
27
                  (a)      ensure that the Company was operated in a diligent, honest, and
28
                                                  14
                        Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 16 of 62 Page ID #:210



 1
     prudent manner in accordance with the laws and regulations of Delaware, California, and
 2
     the United States, and pursuant to Beyond Meat’s own Code of Conduct;
 3
                  (b)      conduct the affairs of the Company in an efficient, business-like
 4
     manner so as to make it possible to provide the highest quality performance of its
 5
     business, to avoid wasting the Company’s assets, and to maximize the value of the
 6
     Company’s stock;
 7
                  (c)      remain informed as to how Beyond Meat conducted its operations,
 8
     and, upon receipt of notice or information of imprudent or unsound conditions or
 9
     practices, to make reasonable inquiry in connection therewith, and to take steps to correct
10
     such conditions or practices;
11
                  (d)      establish and maintain systematic and accurate records and reports of
12
     the business and internal affairs of Beyond Meat and procedures for the reporting of the
13
     business and internal affairs to the Board and to periodically investigate, or cause
14
     independent investigation to be made of, said reports and records;
15
                  (e)      maintain and implement an adequate and functioning system of
16
     internal legal, financial, and management controls, such that Beyond Meat’s operations
17
     would comply with all applicable laws and Beyond Meat’s financial statements and
18
     regulatory filings filed with the SEC and disseminated to the public and the Company’s
19
     shareholders would be accurate;
20
                  (f)      exercise reasonable control and supervision over the public statements
21
     made by the Company’s officers and employees and any other reports or information that
22
     the Company was required by law to disseminate;
23
                  (g)      refrain from unduly benefiting themselves and other Company
24
     insiders at the expense of the Company; and
25
                  (h)      examine and evaluate any reports of examinations, audits, or other
26
           financial information concerning the financial affairs of the Company and to make
27

28
                                                   15
                        Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 17 of 62 Page ID #:211



 1
           full and accurate disclosure of all material facts concerning, inter alia, each of the
 2
           subjects and duties set forth above.
 3
           58.    Each of the Individual Defendants further owed to Beyond Meat and the
 4
     shareholders the duty of loyalty requiring that each favor Beyond Meat’s interest and that
 5
     of its shareholders over their own while conducting the affairs of the Company and
 6
     refrain from using their position, influence or knowledge of the affairs of the Company to
 7
     gain personal advantage.
 8
           59.    At all times relevant hereto, the Individual Defendants were the agents of
 9
     each other and of Beyond Meat and were at all times acting within the course and scope
10
     of such agency.
11
           60.    Because of their advisory, executive, managerial, and directorial positions
12
     with Beyond Meat, each of the Individual Defendants had access to adverse, non-public
13
     information about the Company.
14
           61.    The Individual Defendants, because of their positions of control and
15
     authority, were able to and did, directly or indirectly, exercise control over the wrongful
16
     acts complained of herein, as well as the contents of the various public statements issued
17
     by Beyond Meat.
18
            CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
19
                              BY THE INDIVIDUAL DEFENDANTS
20
           62.    In committing the wrongful acts alleged herein, the Individual Defendants
21
     have pursued, or joined in the pursuit of, a common course of conduct, and have acted in
22
     concert with and conspired with one another in furtherance of their wrongdoing. The
23
     Individual Defendants caused the Company to conceal the true facts as alleged herein.
24
     The Individual Defendants further aided and abetted and/or assisted each other in
25
     breaching their respective duties.
26
           63.    The purpose and effect of the conspiracy, common enterprise, and/or
27
     common course of conduct was, among other things, to facilitate and disguise the
28
                                                  16
                       Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 18 of 62 Page ID #:212



 1
     Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
 2
     enrichment, and waste of corporate assets.
 3
           64.     The Individual Defendants accomplished their conspiracy, common
 4
     enterprise, and/or common course of conduct by causing the Company purposefully,
 5
     recklessly,   or     negligently   to   conceal    material   facts,   fail   to   correct   such
 6
     misrepresentations, and violate applicable laws. In furtherance of this plan, conspiracy,
 7
     and course of conduct, the Individual Defendants collectively and individually took the
 8
     actions set forth herein. Because the actions described herein occurred under the authority
 9
     of the Board, each of the Individual Defendants who are directors of Beyond Meat was a
10
     direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or
11
     common course of conduct complained of herein.
12
           65.     Each of the Individual Defendants aided and abetted and rendered
13
     substantial assistance in the wrongs complained of herein. In taking such actions to
14
     substantially assist the commission of the wrongdoing complained of herein, each of the
15
     Individual Defendants acted with actual or constructive knowledge of the primary
16
     wrongdoing, either took direct part in, or substantially assisted the accomplishment of
17
     that wrongdoing, and was or should have been aware of his or her overall contribution to
18
     and furtherance of the wrongdoing.
19
           66.     At all times relevant hereto, each of the Individual Defendants was the agent
20
     of each of the other Individual Defendants and of Beyond Meat and was at all times
21
     acting within the course and scope of such agency.
22
                                 BEYOND MEAT’S CODE OF CONDUCT
23
           67.     The Company’s Code of Conduct states that it “provide[s] guidance
24
     applicable to all members of the Company’s Board of Directors (“Board”) and officers,
25
     employees, independent contractors and consultants of the Company (all such persons for
26
     purposes of this Code, “employees”),” and that the Company “is committed to promoting
27

28
                                                   17
                        Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 19 of 62 Page ID #:213



 1
     high standards of honest and ethical business conduct and compliance with applicable
 2
     laws, rules and regulations.”
 3
           68.     The Code of Conduct also states that it the Company “expects all of its
 4
     directors, executives, managers and other supervisory personnel to act with honesty and
 5
     integrity.”
 6
           69.     In a section titled, “Competition and Fair Dealing,” the Code of Conduct
 7
     states the following, in relevant part:
 8

 9         The Company strives to compete vigorously and to gain advantages over its
           competitors through superior business performance, not through unethical or
10         illegal business practices. No employee may through improper means
11         acquire proprietary information from others, possess trade secret information
           or induce disclosure of confidential information from past or present
12         employees of other companies. If an employee becomes aware of the
13         improper acquisition of this type of information, the employee should report
           it immediately.
14

15         Employees are expected to deal fairly and honestly with anyone with whom
           they have contact in the course of performing their duties to the Company.
16         The making of false or misleading statements about the Company’s
17         competitors is prohibited by this Code, inconsistent with the Company’s
           reputation for integrity and harmful to the Company’s business. Employees
18         may not take unfair advantage of anyone through manipulation,
19         concealment, abuse of privileged information, misuse of confidential
           information, misrepresentation of material facts or any other unfair business
20         practice.
21         70.     In a section titled, “Confidentiality,” the Code of Conduct states the
22   following, in relevant part:
23
           Employees must not share confidential Company information, or any
24         confidential information of a business partner, supplier or vendor with
           anyone who has not been authorized to receive it, except when disclosure is
25
           authorized or legally mandated. Unauthorized use or distribution of this
26         information is extremely serious; it would violate the confidential
           information and invention assignment agreement or similar agreement
27
           (including consulting or contractor agreement) and it could be illegal and
28         result in civil liability or criminal penalties. It would also violate the
                                                18
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 20 of 62 Page ID #:214



 1         Company’s trust in an employee, and the trust of a business partner, supplier
 2         or vendor in the Company.
           71.    In a section titled, “Compliance Standards and Procedures,” the Code of
 3
     Conduct states the following, in relevant part:
 4

 5         If an employee is aware of a suspected or actual violation of this Code by
           others, it is the employee’s responsibility to report it. Employees and
 6
           directors must make an immediate report of any suspected or actual
 7         violations (whether or not based on personal knowledge) of applicable law
           or regulations or the Anti-Corruption Policy.
 8
           72.    In violation of the Code of Conduct, the Individual Defendants conducted
 9
     little, if any, oversight of the Fraudulent Misconduct, Wrongful Termination, and/or
10
     Misappropriation (which the Individual Defendants engaged in and/or permitted despite
11
     being aware of it), or the Company’s engagement in the Individual Defendants’ scheme
12
     to issue materially false and misleading statements, and to facilitate and disguise the
13
     Individual Defendants’ violations of law, including breaches of fiduciary duty, abuse of
14
     control, gross mismanagement, and violations of the Exchange Act. Also in violation of
15
     the Code of Conduct, the Individual Defendants failed to comply with laws and
16
     regulations, conduct business in an honest and ethical manner, and properly report
17
     violations of the Code of Conduct.
18
                        ADDITIONAL CORPORATE GOVERNANCE
19
           Audit Committee Charter
20
           73.    Beyond Meat maintains an Audit Committee Charter. This charter describes
21
     the responsibilities of this committee and provides in relevant part:
22

23         At least annually, obtain and review a report by the independent auditor
           describing: the firm’s internal quality-control procedures; any material
24
           issues raised by the most recent internal quality-control review, or peer
25         review, of the firm…
                                            ***
26
           On behalf of the Board, oversee the principal risk exposures facing the
27         Company and the Company’s mitigation efforts in respect of such risks,
28
                                                  19
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 21 of 62 Page ID #:215



 1         including, but not limited to financial reporting risks and credit and liquidity
 2         risks.
                                               ***
 3         Meet with management and the independent auditor to discuss … significant
 4         issues encountered in the course of the audit work, including: … the
           adequacy of internal controls…
 5

 6        Periodically receive reports from management regarding, and review and
          discuss the adequacy and effectiveness of, the Company’s disclosure
 7        controls and procedures.
 8                                           ***
          Periodically conduct separate executive sessions with management and the
 9        independent auditor to discuss matters that any of them or the Committee
10        believes could significantly affect the financial statements and should be
          discussed privately; and review with the independent auditor any audit
11        problems or difficulties and management’s response, including any
12        restrictions on the scope of the independent auditor's activities or access to
          requested information, or any significant disagreements with management.
13                                           ***
14      Review with the full Board, any issues that arise with respect to the quality or
          integrity of the Company’s financial statements, the Company’s compliance
15        with legal or regulatory requirements, the performance and independence of
16        the Company’s independent auditor, and the performance of the internal
          audit function, if applicable.
17
           Human Capital Management and Compensation Committee Charter
18
           74.    Beyond Meat maintains a Human Capital Management and Compensation
19
     Committee Charter. This charter describes the responsibilities of this committee and
20
     provides in relevant part:
21

22         The Committee shall review the Company’s employee compensation
           policies and practices at least annually to assess the adequacy in promoting
23         the long-term interests of the Company and its stockholders and to further
24         assess whether such compensation policies and practices create risks that are
           reasonably likely to have a material adverse effect on the Company.
25                                              ***
26         With respect to “executive officers” (as defined in Rule 3b-7 under the
           Exchange Act) and “officers” (as defined in Rule 16a-1(f) under the
27         Exchange Act) of the Company, other than the Company’s CEO (the “Other
28         Executive Officers”), the Committee has authority to determine the amount
                                                 20
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 22 of 62 Page ID #:216



 1         and form of compensation paid to the Other Executive Officers, and to take
 2         such action, and to direct the Company to take such action, as is necessary
           and advisable to compensate the Other Executive Officers in a manner
 3         consistent with its determinations. The Committee, in consultation with the
 4         CEO, will review and approve corporate goals and objectives relevant to the
           Other Executive Officers’ compensation at least annually, evaluate the Other
 5         Executive Officers’ performance in light of such goals and objectives,
 6         including the relationship of such compensation to corporate performance,
           and based on such evaluation determine the level of the Other Executive
 7         Officers’ compensation and incentive-compensation and equity-based plan
 8         awards.
                                                ***
 9         The Committee shall have the authority to review and approve any
10         employment, change in control, severance or termination agreement, plan or
           arrangement to be entered into with the Company’s CEO or any Other
11         Executive Officer, which includes the ability to adopt, amend and terminate
12         such agreement, plan or arrangement.
                                                ***
13         The Committee shall annually review the potential risk to the Company from
14         its compensation programs and policies, including any incentive plans, and
           whether such programs and policies incentivize unnecessary and excessive
15         risk taking.
16

17                      INDIVIDUAL DEFENDANTS’ MISCONDUCT
18         Background
19         75.    Beyond Meat is a California-based food company that offers a variety of
20   plant-based meat products, including vegan beef, pork, and poultry. The Company was
21   founded in 2009. The Company was formerly known as Savage River, Inc. It changed its
22   name to Beyond Meat in September 2018. Beyond Meat’s most successful product is the
23   Beyond Burger, a popular vegan burger sold in thousands of grocery stores and
24   restaurants across the U.S., Canada, and several other countries. Leading up to the
25   Company’s IPO in 2019, the Beyond Burger accounted for approximately 60% of the
26   Company’s revenue. As such, Beyond Meat’s sale of plant-based meat products, and in
27   particular the Beyond Burger, is its core business.
28
                                                 21
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 23 of 62 Page ID #:217



 1
           76.    Historically, Beyond Meat has made use of co-manufacturers to process and
 2
     package the Company’s products, including the Beyond Burger, which Beyond Meat
 3
     then distributes and markets.
 4
           77.    In May 2019, Beyond Meat conducted its IPO. The IPO was initiated on
 5
     May 2, 2019. Beyond Meat issued 11,068,750 shares priced at $25.00 per share. Beyond
 6
     Meat raised over $240 million. Beyond Meat’s stock began trading at $46 per share and
 7
     surged to nearly $73 per share by the open of the following trading day. In large part due
 8
     to the Company’s Beyond Burger as well as Don Lee’s mass production of the Beyond
 9
     Burger, the IPO was “the biggest-popping IPO for a U.S. company that raised more than
10
     $200 million since 2000[.]”2
11
           78.    On December 2, 2014, Beyond Meat entered into the Supply Agreement
12
     with Don Lee, a producer of plant-based meat substitutes and other food products. On
13
     April 11, 2016, Beyond Meat and Don Lee entered into the first amendment to the supply
14
     agreement. Under this amendment, Don Lee became the exclusive co-manufacturer for
15
     Beyond Meat’s products, including the Beyond Burger which launched in May 2016.
16
           79.    Pursuant to the Supply Agreement Don Lee would produce, test, and ship to
17
     Beyond Meat all of Beyond Meat’s product offerings, including Beyond Meat’s flagship
18
     product, the Beyond Burger.
19
           80.    The Supply Agreement remained in place for approximately three years until
20
     May 23, 2017, a year after the launch of the Beyond Burger, when Beyond Meat
21
     wrongfully terminated the Supply Agreement, citing Don Lee’s purported failure to
22
     rectify certain alleged breaches of the agreement.
23
           81.    Two days later, on May 25, 2017, Don Lee commenced the Don Lee Action,
24
     which remains ongoing as of the date of filing this consolidated amended complaint,
25
     asserting claims against Beyond Meat for, inter alia, breach of contract, misappropriation
26

27   2
       https://www.marketwatch.com/story/beyond-meat-soars-163-in-biggest-popping-us-ipo-
28   since-2000-2019-05-02 (last visited May 26, 2020).
                                                 22
                    Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 24 of 62 Page ID #:218



 1
     of trade secrets, and unfair competition arising out of Beyond Meat’s termination of the
 2
     Supply Agreement.
 3
           82.      On January 24, 2020, a writ judge granted Don Lee a right to attach in the
 4
     amount of $628,689 on the grounds that Don Lee had established a “probable validity” of
 5
     its claim that Beyond Meat owes Don Lee money for unpaid invoices.
 6
           The Misconduct
 7
           83.      The Individual Defendants engaged in, permitted and/or maintained, and
 8
     caused the Company to engage in the Fraudulent Misconduct, Wrongful Termination,
 9
     and/or Misappropriation. The Individual Defendants allowed multiple violations of
10
     Beyond Meat’s corporate governance policies to occur that injured the Company. These
11
     violations included, but were not limited to, engaging in and/or permitting the Fraudulent
12
     Misconduct, Wrongful Termination, and/or Misappropriation and engaging in or
13
     allowing widespread violations of the Company’s Code of Conduct as alleged herein.
14
     The Fraudulent Misconduct, Wrongful Termination, and/or Misappropriation resulted in,
15
     among other things, adverse news reports, costly litigation, including the Don Lee
16
     Action, Defendant Miller’s departure, and Defendant Nelson’s resignation effective May
17
     5, 2021.
18
           Failure to Maintain Safety Protocols and Fraudulent Misconduct
19
           84.      Fraudulent Misconduct, as more fully described herein, includes Beyond
20
     Meat’s false representations of the accuracy of the food safety consultant’s report
21
     provided to Don Lee, which certain Company employees including Defendants Nelson,
22
     Quetsch, and Miller coordinated to doctor, alter, and exclude pertinent safety
23
     information.
24
           85.      In 2016, after discovering foreign objects such as a blue plastic spoon in the
25
     Company’s shipments of its ingredients, Don Lee’s Quality Assurance Manager, Gerber
26
     Alvarado (“Alvarado”) sent an email to Defendant Quetsch to inform Beyond Meat of
27
     Don Lee’s finding. Alvarado’s email stated, “[a]re you aware of how many foreign
28
                                                   23
                      Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 25 of 62 Page ID #:219



 1
     objects we have found? We need to halt operations until satisfactory corrective action has
 2
     been put in place.”
 3
            86.    Thereafter, Defendant Brown promised Goodman that the Company would
 4
     address Beyond Meat’s lax safety protocols which led to repeated shipments of tainted
 5
     raw materials to Don Lee. To that end, the Company engaged an independent food safety
 6
     consultant to inspect its manufacturing plant located in Columbia, Missouri. After the
 7
     inspection, Beyond Meat provided Don Lee with the report that purportedly showed no
 8
     safety issues at the facility.
 9
            87.    As a result, on April 11, 2016, Don Lee agreed to enter into the first
10
     amendment to the Supply Agreement which significantly expanded the scope of the
11
     parties’ agreement. Specifically, the amendment extended the contract through April 11,
12
     2019 and more than doubled the Company’s minimum required purchases to 4,000,000
13
     pounds of product in the first year, increasing to 5,000,000 and 6,000,000 pounds the
14
     second and third years, respectively.
15
            88.    However, Don Lee later discovered that Defendants Nelson, Quetsch, and
16
     Miller engaged in a coordinated and fraudulent scheme to alter or doctor the food safety
17
     inspector’s report to falsely convince Don Lee that Beyond Meat’s facility did not suffer
18
     from any food safety violations and that its concern was frivolous. Defendants Nelson,
19
     Quetsch, and Miller deleted significant and material portions of the safety report which
20
     contained the inspector’s complete and true findings—that Beyond Meat’s ingredients
21
     were contaminated.
22
            Wrongful Termination and Misappropriation
23
            89.    Wrongful Termination, as more fully described herein, relates to Beyond
24
     Meat’s termination of its Supply Agreement with Don Lee on May 23, 2017.
25
            90.    Misappropriation, as more fully described herein, relates to Beyond Meat
26
     shifting its production to other manufacturers including CLW and ProPortion where they
27
     used a nearly identical process as Don Lee’s propriety Batch Making Protocol, a trade
28
                                                24
                      Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 26 of 62 Page ID #:220



 1
     secret which the Company, CLW, and ProPortion had misappropriated in violation of
 2
     applicable laws and the non-disclosure agreement contained in the exclusive Supply
 3
     Agreement.
 4
           91.    Seeking more favorable contract terms,3 despite Beyond Meat’s exclusive
 5
     Supply Agreement with Don Lee, in or about January 2017, the Company’s executives
 6
     secretly set up a trial with CLW to determine whether or not CLW could handle Don
 7
     Lee’s demanding task. Moreover, according to a sworn statement submitted in the Don
 8
     Lee Action from one of ProPortion’s Partners, Brian Levy, the Company also approached
 9
     ProPortion during January 2017 as well.
10
           92.    However, on February 1, 2017, Ephgrave inadvertently sent an email to
11
     Goodman which stated, “[w]e are testing this Friday at CLW. If all goes wetland [sic], it
12
     meets everyone’s expectations, I don’t see why we could not be up and running within
13
     two to three weeks.”
14
           93.    As a result, Goodman alerted Defendant Brown that Don Lee viewed the test
15
     with CLW as a breach of the Supply Agreement and demanded Beyond Meat stop
16
     engaging with other manufacturers.
17
           94.    The following day, on February 2, 2017, Defendant Brown attempted to
18
     smooth things over with Don Lee stating that though the Company and Don Lee have
19
     “differ[ing] views of the contract,” such as “whether or not [the Company] can produce
20
     our core product (fresh beef) elsewhere until [Don Lee is] ready,” Beyond Meat would
21
     cancel the test with CLW for the “health” of the relationship. Additionally, Defendant
22
     Brown proposed a meeting with Goodman to bury the hatchet, describing his proposal as
23
     “very sincere and a reflection on what [Defendant Brown] hope[s] is a mutual respect for
24
     one another.”
25

26

27   3
      Ephgrave testified that the Company believed the minimum purchases required by the
28   Supply Agreement to be excessive.
                                                25
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 27 of 62 Page ID #:221



 1
           95.   Notwithstanding Defendant Brown’s “very sincere” offer, Beyond Meat
 2
     started negotiations with CLW, according to Ephgrave who testified that he had “already
 3
     been talking to CLW for a while” by late March 2017, that he took a tour of CLW’s
 4
     plant, and that on April 12, 2017, he instructed the Company’s Senior Director of Process
 5
     Engineering, Sergio Jimenez-Marquez, to forward design drawings in connection with
 6
     the manufacturing of Beyond Meat products to CLW for its facility.
 7
           96.   As a pretext to end the relationship, Beyond Meat set a plan in motion to get
 8
     out of the costly Supply Agreement and replace Don Lee with a cheaper option. Thus, as
 9
     a result, also on April 12, 2017, the Company sent Don Lee a Notice of Breach citing
10
     various issues regarding Don Lee’s food safety protocols. Specifically, the Company
11
     suddenly alleged that it had discovered wood fragments and other foreign objects in Don
12
     Lee’s finished products and other unclean conditions including bacteria. Shortly
13
     thereafter, on May 3, 2017, more product at Don Lee’s facility allegedly tested positive
14
     for Salmonella. A few days later, on May 8, 2017, the Company’s inspection of Don
15
     Lee’s facility in Mansfield, Texas, allegedly revealed that the plant was supposedly
16
     contaminated with Salmonella. Then, less than a month later, on May 23, 2017, the
17
     Company sent Don Lee a Notice of Termination.
18
           97.   Within weeks of the Company’s Wrongful Termination of its exclusive
19
     Supply Agreement with Don Lee, ProPortion and CLW were producing Beyond Meat’s
20
     products, including the Beyond Burger, even though neither had any previous experience
21
     mass-producing plant-based, substitute-meat protein products. Moreover, the method that
22
     ProPortion was utilizing to manufacture the Company’s products was nearly
23
     indistinguishable from the Batch Making Protocol—Don Lee’s proprietary process for
24
     mass-producing the Beyond Burger, including critical components such as ingredient
25
     portions, mixing times, and equipment layouts. Beyond Meat had engaged in the
26
     misappropriation of Don Lee’s proprietary trade secrets.
27
           Additional Misconduct
28
                                                26
                    Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 28 of 62 Page ID #:222



 1         98.   Additionally, the Individual Defendants breached their duty to Beyond Meat
 2   by engaging in, permitting, and/or causing the Company to: (1) fail to compensate Don
 3   Lee for delivered product;4 (2) fail to furnish Don Lee with equipment, parts, and labor at
 4   its sole cost and expense under the Supply Agreement; (3) fail to service and repair such
 5   equipment; (4) furnish Don Lee with defective and/or inadequate equipment; and (5) fail
 6   to furnish Don Lee with personnel required in connection with various certifying agency
 7   requirements as set forth in the supply agreement.
 8         Individual Defendants Knowledge of Misconduct
 9         99.   The misconduct alleged herein concerns the Company’s core operations.
10         100. The Company’s revenue is entirely generated out of the production and
11   commercialization of Beyond Meat’s plant-based, alternative meat products.
12         101. Don Lee was the Company’s exclusive co-manufacturer for approximately
13   three years from December 2014 until the Wrongful Termination in May 2017.
14   Accordingly, Don Lee was responsible for processing and packaging all of the
15   Company’s plant-based products. Moreover, Don Lee had a large role in the
16   advancement and manufacturing of the Company’s flagship product, the Beyond Burger,
17   for which Don Lee developed a proprietary Batch Making Protocol to mass produce the
18   product which played a large role in maximizing Beyond Meat’s success.
19         102. The Beyond Burger made up nearly half of the Company’s gross revenue in
20   2017, approximately 70% of the Company’s gross revenue in 2018, and about 64% of the
21   Company’s gross revenue in 2019. The Company specifically recognized how critical
22   Beyond Burger was to its business in its annual reports filed with the SEC in March 2020
23   and March 2021, stating: “[w]e believe that sales of the Beyond Burger will continue
24   constitute a significant portion of our revenues, income and cash flow for the foreseeable
25   future.”
26
     4
27
       The court in the Don Lee Action granted Don Lee a right to attach in the amount of
     $628,689 on the grounds that Don Lee had established a “probable validity” of its claim
28   that Beyond Meat owes Don Lee money for unpaid invoices.
                                                 27
                    Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 29 of 62 Page ID #:223



 1         103. In March 2020, the Company also stated that “[r]esearch and development
 2   and innovation are core elements of our business strategy, as we believe they represent a
 3   critical competitive advantage for us.” In March 2021, the Company similarly stated that
 4   “[r]esearch, development and innovation are core elements of our business strategy, and
 5   we believe they represent a critical competitive advantage for us.”
 6         104. Additionally, Defendant Brown described the Beyond Burger, as the
 7   Company’s “core product” in an email exchange with Goodman on February 2, 2017.
 8         105. Moreover, Defendant Brown signed the Supply Agreement and the
 9   amendments thereto and also had actual knowledge of the Wrongful Termination of that
10   agreement. Moreover, he had knowledge of the exclusive nature of the agreement.
11   Further, Defendant Brown had actual knowledge of the Company’s food safety failures
12   that led to the Fraudulent Misconduct carried out by, Defendants Nelson, Quetsch, and
13   Miller. As Defendant Brown directed the hiring of the food safety consultant to assuage
14   Don Lee’s concerns, he either had actual knowledge of or recklessly disregarded the
15   inspection’s outcome, the follow-up communications with Don Lee regarding the report,
16   and the fraudulent scheme to deceive Don Lee. Further, Defendant Brown knew or
17   should have known of the Misappropriation as well since he undoubtedly engaged with
18   ProPortion and CLW and likely signed the Company’s agreements with them too.
19         106. Therefore, Don Lee’s critical and exclusive part in co-manufacturing
20   Beyond Meat’s plant-based meat products, as well as its key part in the advancement of
21   the Company’s most successful products, like the popular Beyond Burger, creates a clear
22   inference that the Individual Defendants knew or recklessly disregarded that the
23   Company engaged in the Fraudulent Misconduct, the Wrongful Termination, and the
24   Misappropriation and that their statements regarding their compliance with the
25   Company’s Code of Conduct in light of the misconduct alleged herein, were materially
26   false and misleading or omitted material facts.
27
           False and Misleading Statements
28
                                                 28
                    Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 30 of 62 Page ID #:224



 1
           April 10, 2020 Proxy Statement
 2
           107. On April 10, 2020, the Company filed the 2020 Proxy Statement.
 3
     Defendants Brown, Nelson, Goldman, Carhart, Lane, van Lengerich, Segal, Stone,
 4
     Thompson, and Waller solicited the 2020 Proxy Statement filed pursuant to Section 14(a)
 5
     of the Exchange Act, which contained material misstatements and omissions.5
 6
           108. With respect to the Company’s Code of Conduct, the 2020 Proxy Statement
 7
     stated, “[w]e have adopted a written code of business conduct and ethics that applies to
 8
     our directors, officers and employees, including our principal executive officer, principal
 9
     financial officer, principal accounting officer or controller, or persons performing similar
10
     functions, contractors and consultants.” Additionally, the 2020 Proxy Statement further
11
     provided “Our code of business conduct and ethics addresses items such as … legal
12
     compliance … competition and fair dealing[.]” Moreover, the 2020 Proxy Statement
13
     touted the Company’s “[r]obust code of business conduct and ethics and corporate
14
     governance guidelines.”
15
           109. The 2020 Proxy Statement also called for shareholder approval of, among
16
     other things, the election of three directors to the Board.
17
           110. The 2020 Proxy Statement made multiple references to the Company’s
18
     annual report for the fiscal year ended December 31, 2019 and filed with the SEC on
19
     Form 10-K on March 19, 2020 (the “2019 Annual Report”) and information contained in
20
     the 2019 Annual Report. As a consequence, the Individual Defendants knew or should
21
     have known that Plaintiffs and the investing public would rely on the information, and/or
22
     intended that they rely on information contained in the 2019 Annual Report (and other
23

24
     5
25
       Plaintiffs’ allegations with respect to the misleading statements in the 2020 Proxy
     Statement are based solely on negligence; they are not based on any allegation of reckless
26   or knowing conduct by or on behalf of the Individual Defendants, and they do not allege,
27
     and do not sound in, fraud. Plaintiffs specifically disclaim any allegations of reliance
     upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness
28   with regard to these allegations and related claims.
                                                   29
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 31 of 62 Page ID #:225



 1
     public filings by the Company) in addition to information to information contained in the
 2
     2020 Proxy Statement.
 3
           111. The 2020 Proxy Statement was false and misleading because, despite
 4
     assertions to the contrary, the Company’s Code of Conduct was not followed, as
 5
     evidenced by the numerous false and misleading statements alleged herein, and the
 6
     Individual Defendants’ failures to report violations of the Code of Conduct.
 7
           112. The 2020 Proxy Statement also failed to disclose, inter alia, that in violation
 8
     of the Code of Conduct: (1) the Company had engaged in the Fraudulent Misconduct; (2)
 9
     the Company had engaged in the Wrongful Termination; (3) the Company had engaged
10
     in the Misappropriation, which was ongoing; and (4) the Company failed to maintain
11
     adequate internal controls. As a result of the foregoing, the Company’s public statements
12
     were materially false and misleading at all relevant times.
13
           113. As a result of the material misstatements and omissions contained in the
14
     2020 Proxy Statement, Company shareholders elected Defendants Goldman, Stone, and
15
     Waller to the Board, which allowed them to continue engaging in and/or permitting the
16
     Misappropriation and to continue breaching their fiduciary duties to Beyond Meat.
17
     Notably, Defendant Waller was Chairman of the Audit Committee continuously since at
18
     least 2019, with all of that committee’s oversight responsibilities, as alleged herein.
19
                                    DAMAGES TO BEYOND MEAT
20
           114. As a direct and proximate result of the Individual Defendants’ conduct,
21
     Beyond Meat has lost and expended, and will lose and expend, many millions of dollars.
22
           115. Such expenditures include, but are not limited to, legal fees associated with
23
     the Don Lee Action filed against, among others, the Company, its CFO (Nelson), and its
24
     Senior Quality Assurance Manager (Quetsch), and Director of Operations (Miller), and
25
     amounts paid to outside lawyers, accountants, and investigators in connection thereto.
26
           116. Such losses include, but are not limited to, excessive compensation and
27
     benefits paid to the Individual Defendants, including bonuses tied to the Company’s
28
                                                  30
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 32 of 62 Page ID #:226



 1
     attainment of certain objectives and benefits paid to the Individual Defendants who
 2
     breached their fiduciary duties to Beyond Meat. This compensation includes, but is not
 3
     limited to, payments paid to Defendant Nelson under his retirement agreement, such as
 4
     the $1,000 lump sum payment and the payments of the costs of monthly COBRA
 5
     premiums for him and his dependents for up to 18 months, as well as his compensation
 6
     under his contemporaneous consulting agreement.
 7
           117. As a direct and proximate result of the Individual Defendants’ conduct,
 8
     Beyond Meat has also suffered and will continue to suffer a loss of reputation and
 9
     goodwill, and a “liar’s discount” that will plague Beyond Meat’s stock in the future due
10
     to the Company’s and the Individual Defendants’ false statements and omissions and the
11
     Individual Defendants’ breaches of fiduciary duties, unjust enrichment, and violations of
12
     the Exchange Act.
13
                                      DERIVATIVE ALLEGATIONS
14
           118. Plaintiffs bring this action derivatively and for the benefit of Beyond Meat to
15
     redress injuries suffered, and to be suffered, as a result of the Individual Defendants’
16
     breaches of their fiduciary duties as directors and/or officers of Beyond Meat, waste of
17
     corporate assets, and unjust enrichment, abuse of control, gross mismanagement, and
18
     violations of the Exchange Act, as well as the aiding and abetting thereof.
19
           119. Beyond Meat is named solely as a nominal party in this action. This is not a
20
     collusive action to confer jurisdiction on this Court that it would not otherwise have.
21
           120. Plaintiffs are, and have continuously been at all relevant times, shareholders
22
     of Beyond Meat. Plaintiffs will adequately and fairly represent the interests of Beyond
23
     Meat in enforcing and prosecuting its rights, and, to that end, have retained competent
24
     counsel, experienced in derivative litigation, to enforce and prosecute this action.
25
                                 DEMAND FUTILITY ALLEGATIONS
26
           121. Plaintiffs incorporate by reference and re-allege each and every allegation
27
     stated above as if fully set forth herein.
28
                                                  31
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 33 of 62 Page ID #:227



 1
           122. A pre-suit demand on the Board of Beyond Meat is futile and, therefore,
 2
     excused. At the time of filing of this action, the Board consists of Defendants Brown,
 3
     Goldman, Carhart, Lane, van Lengerich, Segal, Stone, Thompson, and Waller
 4
     (collectively, the “Directors”). Plaintiffs need only to allege demand futility as to five of
 5
     the nine Directors that were on the Board at the time this consolidated amended
 6
     complaint is filed.
 7
           All Directors
 8
           123. Demand is excused as to all of the Directors because each one of them faces,
 9
     individually and collectively, a substantial likelihood of liability as a result of the scheme
10
     they engaged in knowingly or recklessly, which caused the Company to make false and
11
     misleading statements in the 2020 Proxy Statement, which failed to disclose that in
12
     violation of the Code of Conduct: (1) the Company had engaged in the Fraudulent
13
     Misconduct; (2) the Company had engaged in the Wrongful Termination; (3) the
14
     Company had engaged in the Misappropriation, which was ongoing; and (4) the
15
     Company failed to maintain adequate internal controls. This fact renders the Directors
16
     unable to impartially investigate the charges and decide whether to pursue action against
17
     themselves and the rest of the Individual Defendants.
18
           124. In complete abdication of their fiduciary duties, the Directors either engaged
19
     in the Fraudulent Misconduct, Wrongful Termination, and/or Misappropriation, which
20
     formed the basis of the false and misleading statements about the violations of the code
21
     of conduct and failed to maintain internal controls.
22
           125. Beyond Meat sells its plant-based meat products. Beyond Meat’s most
23
     successful product is the Beyond Burger, a popular vegan burger sold in thousands of
24
     grocery stores and restaurants across the U.S., Canada, and several other countries.
25
     Leading up to the Company’s IPO in 2019, the Beyond Burger accounted for
26
     approximately 60% of the Company’s revenue. As such, Beyond Meat’s sale of plant-
27
     based meat products, and, in particular, the Beyond Burger, is its core business.
28
                                                  32
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 34 of 62 Page ID #:228



 1
           126. At all relevant times, Defendant Brown was the Company CEO and a
 2
     director.
 3
           127. Recognizing the importance of sales of plant-based meat products and that
 4
     this was Beyond Meat’s core business, Defendant Brown was directly involved in
 5
     arranging for the manufacture of the Company’s plant-based meat products.
 6
           128. On December 2, 2014, Beyond Meat entered into the Supply Agreement
 7
     with Don Lee, a producer of plant-based meat substitutes and other food products. On
 8
     April 11, 2016, Beyond Meat and Don Lee entered into the first amendment to the supply
 9
     agreement. Under this amendment, Don Lee became the exclusive co-manufacturer for
10
     Beyond Meat’s plant-based meat products, including the Beyond Burger which launched
11
     in May 2016.
12
           129. Evidencing Defendant Brown’s direct involvement, he (on behalf of Beyond
13
     Meat) signed the Supply Agreement and amendments with Don Lee and was copied on
14
     the Notice of Termination letter sent to Don Lee by Beyond Meat’s attorneys.
15
           130. As a Company director and its CEO, and also because the sale (and related
16
     manufacture) of plant-based meat products, and in particular the Beyond Burger, was and
17
     is its core business, Defendant Brown had a duty to promptly and fully inform all
18
     Directors of issues arising from and related to the manufacture of its plant-based meat
19
     products and specifically including Beyond Meat’s relationship with Don Lee. The
20
     failure of Defendant Brown to keep the Directors promptly and fully informed of
21
     manufacturing issues with Don Lee evidences internal control weaknesses.
22
           131. The Directors signed the 2019 Annual Report (on or about March 19, 2020).
23
     The 2019 Annual Report discusses the Don Lee Action in detail including its fraud and
24
     negligent misrepresentation claims. Based thereon, by March 19, 2020 at the latest, the
25
     Directors knew of the claims that (1) Beyond Meat retained a third-party food safety
26
     consultant to perform an audit of Beyond Meat’s manufacturing facility, (2) upon the
27
     third-party’s completion of its inspection, it issued a report to Beyond Meat citing various
28
                                                 33
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 35 of 62 Page ID #:229



 1
     concerns, (3) as alleged in the Don Lee Action, Defendant Nelson and others altered the
 2
     report by, among other things, deleting significant provisions of it, and (4) the altered
 3
     report was ultimately delivered to Don Lee Farms to assuage its food safety concerns.
 4
     This wrongful conduct at least in part led to the Don Lee Action.
 5
           132. On March 1, 2021, the Directors caused the Company to file a Form 8-K
 6
     with the SEC announcing Defendant Nelson’s impending retirement with the Company
 7
     and its entry into a Retirement Agreement and Consulting Agreement with Defendant
 8
     Nelson. The Retirement Agreement includes a “Non-Disparagement” provision that
 9
     prohibits Defendant Nelson from making any statements that “would adversely affect in
10
     any manner (a) the conduct of the business of the Company or any of the Released Parties
11
     (including, but not limited to, any business plans or prospects) or (b) the reputation of the
12
     Company or any of the Released Parties [which includes the Directors and Beyond
13
     Meat].” The Retirement Agreement also includes a general release by Defendant Nelson
14
     and for the benefit of the Directors and Beyond Meat.           Regarding the Consulting
15
     Agreement, its term is from May 6, 2021 through May 5, 2023. The Directors caused the
16
     Company to publish a version of the Consulting Agreement that did not include the fees
17
     to be paid to Defendant Nelson; i.e., that portion of the Consulting Agreement is blank.
18
     On information and belief, Plaintiffs allege that the Retirement Agreement and
19
     Consulting Agreement were signed by Defendants Nelson and Brown because of the
20
     signature blocks on these agreements.
21
           133. No employment agreement between Defendant Nelson and Beyond Meat
22
     was attached to any Company annual report. Based on this nonattachment, Plaintiffs
23
     allege that no written employment agreement exists.
24
           134. The 2020 Proxy Statement states that the Compensation Committee is
25
     responsible for reviewing and approving any severance or termination arrangements with
26
     the Company’s executive officers.
27

28
                                                  34
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 36 of 62 Page ID #:230



 1
           135. The 2020 Proxy Statement discusses severance arrangements with executive
 2
     officers. Regarding severance not in connection with a change in control, the 2020 Proxy
 3
     Statement discusses this event in the context of its newly hired Chief Operating Officer
 4
     only and provides for severance compensation in the event of termination without cause.
 5
     Regarding change in control severance agreements, the 2020 Proxy Statement states that
 6
     “[i]n November 2018, our compensation committee approved change in control
 7
     severance benefits for our named executive officers.”
 8
           136. Regarding severance compensation to Defendant Nelson, his Retirement
 9
     Agreement provides in relevant part:
10

11         You acknowledge and agree that your retirement from the Company will not
           qualify as a termination of employment without Cause or for Good Reason
12         under the terms of the Executive Change in Control Severance Agreement
13         entered into by and between you and the Company effective as of November
           15, 2018 (the “Change in Control Agreement”) (regardless of whether the
14         Company at any time undergoes a “Change in Control” (as defined in the
15         Change in Control Agreement)), and you are not entitled to any severance
           under the Change in Control Agreement or under any other severance
16         program/agreement in connection with your retirement from the Company.
17

18
           137. The Retirement Agreement and Consulting Agreement evidence that

19
     Defendant Nelson’s “retirement” from Beyond Meat was not termination of employment

20
     without cause or good reason. These agreements and the other conduct by the Directors

21
     as alleged herein further evidence the Directors’ efforts to control Defendant Nelson,

22
     protect themselves, and hide the scope of these efforts from Plaintiffs and the investing

23
     public and the conduct of Defendant Nelson and others (as alleged in the Don Lee

24
     Action) by hiding the amount of compensation to Defendant Nelson through the

25
     Consulting and Retirement Agreements and including the non-disparagement provision

26
     discussed herein.

27

28
                                                35
                    Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 37 of 62 Page ID #:231



 1
           138. As a result of the foregoing, the Directors breached their fiduciary duties,
 2
     face a substantial likelihood of liability, are not disinterested, and demand upon them is
 3
     futile, and thus excused.
 4
           Defendant Brown
 5
           139. Additional reasons that demand on Defendant Brown is futile follow.
 6
     Defendant Brown is the founder of Beyond Meat and has served as its President and CEO
 7
     since 2009. As Beyond Meat admits, he is a non-independent director. Beyond Meat
 8
     provides Defendant Brown with his principal occupation, and he receives excessive
 9
     compensation, including $8,010,451 during fiscal year 2019. Defendant Brown was
10
     ultimately responsible for all of the false and misleading statements and omissions that
11
     were made in the 2020 Proxy Statement, which he solicited as a member of the Board. As
12
     Beyond Meat’s top officer and as a trusted Company director, he conducted little, if any,
13
     oversight of the Fraudulent Misconduct, Wrongful Termination, and Misappropriation
14
     (which Defendant Brown engaged in and/or permitted despite being aware of it) or the
15
     scheme to cause the Company to make false and misleading statements and omissions
16
     and consciously disregarded his duties to monitor such controls and engagement in the
17
     scheme alleged herein. Defendant Brown signed the Beyond Meat/Don Lee Supply
18
     Agreement, Amendments to the Supply Agreement, Nondisclosure Agreement (aka
19
     Mutual Confidentiality Agreement), and was copied of the May 23, 2017 Notice of
20
     Termination letter sent to Don Lee. In fact, Defendant Brown caused Beyond Meat to
21
     terminate the Supply Agreement.
22
           140. Additionally, Defendant Brown signed the Retirement Agreement and
23
     Consulting Agreement with Defendant Nelson, evidencing his support of the Company’s
24
     efforts to control Defendant Nelson, protect themselves, and hide the scope of these
25
     efforts from Plaintiffs and the investing public and the conduct of Defendant Nelson and
26
     others (as alleged in the Don Lee Action) by hiding the amount of compensation to
27

28
                                                36
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 38 of 62 Page ID #:232



 1
     Defendant Nelson through the Consulting and Retirement Agreements and including the
 2
     non-disparagement provision discussed herein.
 3
           141. For these reasons, and further based on the allegations in the subsection
 4
     under the heading “All Directors” (see ¶¶ 124-139), Defendant Brown breached his
 5
     fiduciary duties, faces a substantial likelihood of liability, is not independent or
 6
     disinterested, and thus demand upon him is futile and, therefore, excused.
 7
           Defendant Goldman
 8
           142. Additional reasons that demand on Defendant Goldman is futile follow.
 9
     Defendant Goldman serves as Chairman of the Board and has served as a Beyond Meat
10
     director since February 2013 and Executive Chair from February 2013 to February 2020.
11
     Goldman has received and continues to receive compensation for his role as a director as
12
     described in this consolidated complaint. As a trusted director, he conducted little, if any,
13
     oversight of the Fraudulent Misconduct, Wrongful Termination, and Misappropriation
14
     (which Goldman engaged in and/or permitted despite being aware of it) or Beyond
15
     Meat’s engagement in the scheme to make false and misleading statements and omissions
16
     and consciously disregarded his duties to monitor such controls and engagement in the
17
     scheme alleged herein. Goldman was on Beyond Meat’s Board at the time the Company
18
     terminated the Supply Agreement. Moreover, Goldman was responsible for all of the
19
     false and misleading statements and omissions that were made in the 2020 Proxy
20
     Statement, which he solicited as a member of the Board.
21
           143. For these reasons, too, Goldman breached his fiduciary duties, faces a
22
     substantial likelihood of liability, is not independent or disinterested, and thus demand
23
     upon him is futile and, therefore, excused.
24
           Defendant Carhart
25
           144. Additional reasons that demand on Defendant Carhart is futile follow.
26
     Defendant Carhart has served as a Beyond Meat director since January 2016 and also
27
     serves as a member of the Audit Committee. As a trusted director, she conducted little, if
28
                                                   37
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 39 of 62 Page ID #:233



 1
     any,   oversight   of   the   Fraudulent      Misconduct,   Wrongful   Termination,    and
 2
     Misappropriation (which Defendant Carhart engaged in and/or permitted despite being
 3
     aware of it) or Beyond Meat’s engagement in the scheme to make false and misleading
 4
     statements and omissions and consciously disregarded her duties to monitor such controls
 5
     and engagement in the scheme alleged herein. Defendant Carhart was on its Board at the
 6
     time Beyond Meat terminated the Supply Agreement. Moreover, Defendant Carhart was
 7
     responsible for all of the false and misleading statements and omissions that were made
 8
     in the 2020 Proxy Statement, which she solicited as a member of the Board.
 9
            145. For these reasons too, Defendant Carhart breached her fiduciary duties, faces
10
     a substantial likelihood of liability, is not independent or disinterested, and thus demand
11
     upon her is futile and, therefore, excused.
12
            Defendant Lane
13
            146. Additional reasons that demand on Defendant Lane is futile follow.
14
     Defendant Lane has served as a Beyond Meat director since February 2015 and also
15
     serves as a member of the Human Capital Management and Compensation Committee.
16
     As a trusted director, he conducted little, if any, oversight of the Fraudulent Misconduct,
17
     Wrongful Termination, and Misappropriation (which Defendant Lane engaged in and/or
18
     permitted despite being aware of it) or Beyond Meat’s engagement in the scheme to make
19
     false and misleading statements and omissions and consciously disregarded his duties to
20
     monitor such controls and engagement in the scheme alleged herein. Defendant Lane was
21
     on the Board at the time Beyond Meat terminated the Supply Agreement. Moreover,
22
     Defendant Lane was responsible for all of the false and misleading statements and
23
     omissions that were made in the 2020 Proxy Statement, which he solicited as a member
24
     of the Board.
25
            147. For these reasons too, Defendant Lane breached his fiduciary duties, faces a
26
     substantial likelihood of liability, is not independent or disinterested, and thus demand
27
     upon him is futile and, therefore, excused.
28
                                                   38
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 40 of 62 Page ID #:234



 1
           Defendant van Lengerich
 2
           148. Additional reasons that demand on Defendant van Lengerich is futile follow.
 3
     Defendant van Lengerich has served as a Beyond Meat director since November 2016.
 4
     Defendant van Lengerich has received and continues to receive compensation for his role
 5
     as a director as described in this consolidated amended complaint. As a trusted director,
 6
     he conducted little, if any, oversight the Fraudulent Misconduct, Wrongful Termination,
 7
     and Misappropriation (which Defendant van Lengerich engaged in and/or permitted
 8
     despite being aware of it) or of Beyond Meat’s engagement in the scheme to make false
 9
     and misleading statements and omissions and consciously disregarded his duties to
10
     monitor such controls and engagement in the scheme alleged herein. Defendant van
11
     Lengerich was on its Board at the time Beyond Meat terminated the Supply Agreement.
12
     Moreover, Defendant van Lengerich was responsible for all of the false and misleading
13
     statements and omissions that were made in the 2020 Proxy Statement, which he solicited
14
     as a member of the Board.
15
           149. For these reasons too, Defendant van Lengerich breached his fiduciary
16
     duties, faces a substantial likelihood of liability, is not independent or disinterested, and
17
     thus demand upon him is futile and, therefore, excused.
18
           Defendant Segal
19
           150. Additional reasons that demand on Defendant Segal is futile follow.
20
     Defendant Segal has served as a Beyond Meat director since November 2018 and also
21
     serves as a member of the Audit Committee. Defendant Segal has received and continues
22
     to receive compensation for his role as a director as described in this consolidated
23
     amended complaint. As a trusted director, he conducted little, if any, oversight of the
24
     ongoing Misappropriation (which Defendant Segal engaged in and/or permitted despite
25
     being aware of it) or Beyond Meat’s engagement in the scheme to make false and
26
     misleading statements and omissions and consciously disregarded his duties to monitor
27
     such controls and engagement in the scheme alleged herein. Moreover, Defendant Segal
28
                                                  39
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 41 of 62 Page ID #:235



 1
     was responsible for all of the false and misleading statements and omissions that were
 2
     made in the 2020 Proxy Statement, which he solicited as a member of the Board.
 3
           151. For these reasons too, Defendant Segal breached his fiduciary duties, faces a
 4
     substantial likelihood of liability, is not independent or disinterested, and thus demand
 5
     upon him is futile and, therefore, excused.
 6
           Defendant Stone
 7
           152. Additional reasons that demand on Defendant Stone is futile follow.
 8
     Defendant Stone has served as a Beyond Meat director since January 2012 and also
 9
     serves as the Chair of the Nominating and Corporate Governance Committee. As a
10
     trusted director, he conducted little, if any, oversight of the Fraudulent Misconduct,
11
     Wrongful Termination, and Misappropriation (which Defendant Stone engaged in and/or
12
     permitted despite being aware of it) or Beyond Meat’s engagement in the scheme to make
13
     false and misleading statements and omissions and consciously disregarded his duties to
14
     monitor such controls and engagement in the scheme alleged herein. Defendant Stone
15
     was on its Board at the time Beyond Meat terminated the Supply Agreement. Moreover,
16
     Defendant Stone was responsible for all of the false and misleading statements and
17
     omissions that were made in the 2020 Proxy Statement, which he solicited as a member
18
     of the Board.
19
           153. For these reasons too, Defendant Stone breached his fiduciary duties, faces a
20
     substantial likelihood of liability, is not independent or disinterested, and thus demand
21
     upon him is futile and, therefore, excused.
22
           Defendant Thompson
23
           154. Additional reasons that demand on Defendant Thompson is futile follow.
24
     Defendant Thompson has served as a Beyond Meat director since October 2015 and also
25
     serves as the Chair of the Human Capital Management and Compensation Committee. As
26
     a trusted director, he conducted little, if any, oversight of the Fraudulent Misconduct,
27
     Wrongful Termination, and Misappropriation (which Defendant Thompson engaged in
28
                                                   40
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 42 of 62 Page ID #:236



 1
     and/or permitted despite being aware of it) or Beyond Meat’s engagement in the scheme
 2
     to make false and misleading statements and omissions and consciously disregarded his
 3
     duties to monitor such controls and engagement in the scheme alleged herein. Defendant
 4
     Thompson was on its Board at the time Beyond Meat terminated the Supply Agreement.
 5
     Moreover, Defendant Thompson was responsible for all of the false and misleading
 6
     statements and omissions that were made in the 2020 Proxy Statement, which he solicited
 7
     as a member of the Board.
 8
           155. For these reasons too, Defendant Thompson breached his fiduciary duties,
 9
     faces a substantial likelihood of liability, is not independent or disinterested, and thus
10
     demand upon him is futile and, therefore, excused.
11
           Defendant Waller
12
           156. Additional reasons that demand on Defendant Waller is futile follow.
13
     Defendant Waller has served as a Beyond Meat director since November 2018 and also
14
     serves as the Chair of Audit Committee and as a member of the Nominating and
15
     Corporate Governance Committee. Defendant Waller received and continues to receive
16
     compensation for her role as a director as described in this consolidated amended
17
     complaint. As a trusted director, she conducted little, if any, oversight of the ongoing
18
     Misappropriation (which Defendant Waller engaged in and/or permitted despite being
19
     aware of it) or Beyond Meat’s engagement in the scheme to make false and misleading
20
     statements and omissions and consciously disregarded her duties to monitor such controls
21
     and engagement in the scheme alleged herein. Moreover, Defendant Waller was
22
     responsible for all of the false and misleading statements and omissions that were made
23
     in the 2020 Proxy Statement, which she solicited as a member of the Board.
24
           157. For these reasons too, Defendant Waller breached her fiduciary duties, faces
25
     a substantial likelihood of liability, is not independent or disinterested, and thus demand
26
     upon her is futile and, therefore, excused.
27
           Audit Committee Defendants (Carhart, Lane, and Waller)
28
                                                   41
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 43 of 62 Page ID #:237



 1
           158. Defendants Carhart, Segal, and Waller (the “Audit Committee Defendants”),
 2
     served on the Company’s Audit Committee during the Relevant Period. Pursuant to the
 3
     Company’s Audit Committee Charter, the Audit Committee Defendants were responsible
 4
     for overseeing, inter alia, the integrity of Beyond Meat’s compliance with legal and
 5
     regulatory requirements, matters implicating ethical concerns, and the adequacy of the
 6
     Company’s internal controls. The Audit Committee Defendants failed to ensure the
 7
     integrity of Beyond Meat’s internal controls, as they are charged to do under the Audit
 8
     Committee Charter, which, among other things, allowed Beyond Meat to file filings with
 9
     the SEC that made false and misleading statements.
10
           159. Beyond Meat sells plant-based meat products.            Beyond Meat’s most
11
     successful product is the Beyond Burger, a popular vegan burger sold in thousands of
12
     grocery stores and restaurants across the U.S., Canada, and several other countries.
13
     Leading up to the Company’s IPO in 2019, the Beyond Burger accounted for
14
     approximately 60% of the Company’s revenue. As such, Beyond Meat’s sale of plant-
15
     based meat products, and in particular the Beyond Burger, is its core business.
16
           160. At all relevant times, Defendant Brown was the Company CEO and a
17
     director.
18
           161. Recognizing the importance of sales of plant-based meat products and that
19
     this was Beyond Meat’s core business, Defendant Brown was directly involved in
20
     arranging for the manufacture of the Company’s plant-based meat products.
21
           162. On December 2, 2014, Beyond Meat entered into the Supply Agreement
22
     with Don Lee, a producer of plant-based meat substitutes and other food products. On
23
     April 11, 2016, Beyond Meat and Don Lee entered into the first amendment to the supply
24
     agreement. Under this amendment, Don Lee became the exclusive co-manufacturer for
25
     Beyond Meat’s plant-based meat products, including the Beyond Burger which launched
26
     in May 2016.
27

28
                                                 42
                    Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 44 of 62 Page ID #:238



 1
           163. Evidencing Defendant Brown’s direct involvement, he (on behalf of Beyond
 2
     Meat) signed the Supply Agreement and amendments with Don Lee and was copied on
 3
     the Notice of Termination letter sent to Don Lee by Beyond Meat’s attorneys.
 4
           164. As a Company director and its CEO, and also because the sale (and related
 5
     manufacture) of plant-based meat products, and in particular the Beyond Burger, was and
 6
     is its core business, Defendant Brown had a duty to promptly and fully inform the Audit
 7
     Committee Defendants of issues arising from and related to the manufacture of its plant-
 8
     based meat products and specifically including Beyond Meat’s relationship with Don
 9
     Lee. Any failure of Defendant Brown to keep the Audit Committee Defendants promptly
10
     and fully informed of manufacturing issues with Don Lee evidences internal control
11
     weaknesses.
12
           165. Additional internal control weaknesses include (1) Beyond Meat retained a
13
     third-party food safety consultant to perform an audit of Beyond Meat’s manufacturing
14
     facility, (2) upon the third-party’s completion of its inspection, it issued a report to
15
     Beyond Meat citing various concerns, (3) Defendant Nelson and others altered the report
16
     by, among other things, deleting significant provisions of it, and (4) the altered report was
17
     ultimately delivered to Don Lee Farms to assuage its food safety concerns, as alleged in
18
     the Don Lee Action.
19
           166. Therefore, the Audit Committee Defendants breached their fiduciary duties,
20
     are not disinterested, and demand is excused as to them.
21
           Human Capital Management and Compensation Committee Defendants
22
     (Lane and Thompson)
23
           167. Defendants Lane and Thompson (the “Human Capital Management and
24
     Compensation Committee Defendants”) served as members of the Human Capital
25
     Management and Compensation Committee and regularly approved compensation for the
26
     Individual Defendants, despite the Fraudulent Misconduct, Wrongful Termination, and
27
     Misappropriation, which the Individual Defendants either engaged in or permitted. The
28
                                                  43
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 45 of 62 Page ID #:239



 1
     Human Capital Management and Compensation Committee Defendants engaged in the
 2
     misconduct alleged herein and not only failed to take action to correct or prevent it but
 3
     rewarded it. They failed to uphold their responsibilities with integrity and rewarded the
 4
     Individual Defendants for the misconduct alleged herein. Thus, the Human Capital
 5
     Management and Compensation Committee Defendants breached their fiduciary duties,
 6
     are not disinterested, and demand is excused as to them.
 7
           168. The 2020 Proxy Statement states that the Compensation Committee is
 8
     responsible for reviewing and approving any severance or termination arrangements with
 9
     our executive officers.
10
           169. Defendants Lane and Thompson signed the 2019 Annual Report (on or
11
     about March 19, 2020). The 2019 Annual Report discusses the Don Lee Action in detail
12
     including its fraud and negligent misrepresentation claims. Based thereon, by March 19,
13
     2020 at the latest, the Defendants Lane and Thompson knew of the claims that (1)
14
     Beyond Meat retained a third-party food safety consultant to perform an audit of Beyond
15
     Meat’s manufacturing facility, (2) upon the third-party’s completion of its inspection, it
16
     issued a report to Beyond Meat citing various concerns, (3) as alleged in the Don Lee
17
     Action, Defendant Nelson and others altered the report by, among other things, deleting
18
     significant provisions of it, and (4) the altered report was ultimately delivered to Don Lee
19
     Farms to assuage its food safety concerns. This wrongful conduct at least in part led to
20
     the Don Lee Action.
21
           170. On March 1, 2021, the Directors caused the Company to file a Form 8-K
22
     with the SEC announcing Defendant Nelson’s impending (and now completed)
23
     retirement with the Company and its entry into a Retirement Agreement and Consulting
24
     Agreement with Defendant Nelson.         The Retirement Agreement includes a “Non-
25
     Disparagement” provision that prohibits Defendant Nelson from making any statements
26
     that “would adversely affect in any manner (a) the conduct of the business of the
27
     Company or any of the Released Parties (including, but not limited to, any business plans
28
                                                 44
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 46 of 62 Page ID #:240



 1
     or prospects) or (b) the reputation of the Company or any of the Released Parties [which
 2
     includes the Directors and Beyond Meat].” The Retirement Agreement also includes a
 3
     general release by Defendant Nelson and for the benefit of the Directors and Beyond
 4
     Meat. Regarding the Consulting Agreement, its term is from May 6, 2021 through May
 5
     5, 2023. The Directors caused the Company to publish a version of the Consulting
 6
     Agreement that did not include the fees to be paid to Defendant Nelson; i.e., that portion
 7
     of the Consulting Agreement is blank. On information and belief, Plaintiffs allege that
 8
     the Retirement Agreement and Consulting Agreement were signed by Defendants Nelson
 9
     and Brown because of the signature blocks on these agreements.
10
           171. No employment agreement between Defendant Nelson and Beyond Meat
11
     was attached to any Company annual report. Based on this nonattachment, Plaintiffs
12
     allege that no written employment agreement exists.
13
           172. The 2020 Proxy Statement states that the Compensation Committee is
14
     responsible for reviewing and approving any severance or termination arrangements with
15
     our executive officers. Based thereon, Defendants Lane and Thompson were required to
16
     review and approve any severance or termination arrangements with Defendant Nelson,
17
     taking into consideration his conduct as alleged herein and in the Don Lee Action; i.e.,
18
     the Retirement Agreement and Consulting Agreement.
19
           173. The 2020 Proxy Statement discusses severance arrangements with executive
20
     officers. Regarding severance not in connection with a change in control, the 2020 Proxy
21
     Statement discusses this event in the context of its newly hired Chief Operating Officer
22
     only and provides for generous severance compensation in the event of termination
23
     without cause, only. Regarding change in control severance agreements, the 2020 Proxy
24
     Statement states that “[i]n November 2018, our compensation committee approved
25
     change in control severance benefits for our named executive officers.”
26
           174. Regarding severance compensation to Defendant Nelson, his Retirement
27
     Agreement provides in relevant part:
28
                                                45
                    Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 47 of 62 Page ID #:241



 1

 2         You acknowledge and agree that your retirement from the Company will not
 3         qualify as a termination of employment without Cause or for Good Reason
           under the terms of the Executive Change in Control Severance Agreement
 4         entered into by and between you and the Company effective as of November
 5         15, 2018 (the “Change in Control Agreement”) (regardless of whether the
           Company at any time undergoes a “Change in Control” (as defined in the
 6         Change in Control Agreement)), and you are not entitled to any severance
 7         under the Change in Control Agreement or under any other severance
           program/agreement in connection with your retirement from the Company.
 8

 9         175. The Retirement Agreement and Consulting Agreement evidence that
10   Defendant Nelson’s “retirement” from Beyond Meat was not termination of employment
11   without cause or for good reason. These agreements and the other conduct by the
12   Directors as alleged herein further evidence the Directors’ efforts to control Defendant
13   Nelson, protect themselves, and hide the scope of these efforts from Plaintiffs and the
14   investing public and the conduct of Defendant Nelson and others (as alleged in the Don
15   Lee Action) by hiding the amount of compensation to Defendant Nelson through the
16   Consulting and Retirement Agreements and including the non-disparagement provision
17   discussed herein.
18         176. As a result of the foregoing, the Defendants Lane and Thompson breached
19   their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and
20   demand upon them is futile, and thus excused.
21         Additional Reasons That Demand on the Board is Futile
22         177. The Directors have longstanding business and personal relationships with
23   each other and the other Individual Defendants that preclude them from acting
24   independently and in the best interests of the Company and the shareholders. For
25   example, Defendant Stone is the co-founder and creative director of Twitter, Inc., where
26   Defendant Segal has served as CFO since 2017. These conflicts of interest precluded the
27   Directors from adequately monitoring the Company’s operations and internal controls
28
                                                  46
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 48 of 62 Page ID #:242



 1
     and calling into question the Individual Defendants’ conduct. Thus, any demand on the
 2
     Directors would be futile.
 3

 4
           178. In violation of the Code of Conduct, the Directors conducted little, if any,
 5
     oversight of the Fraudulent Misconduct, Wrongful Termination, and Misappropriation
 6
     (which the Directors engaged in and/or permitted despite being aware of it), or the
 7
     Company’s engagement in the Individual Defendants’ scheme to issue materially false
 8
     and misleading statements, and to facilitate and disguise the Individual Defendants’
 9
     violations of law, including breaches of fiduciary duty, abuse of control, gross
10
     mismanagement, and violations of the Exchange Act. Also in violation of the Code of
11
     Conduct, the Directors failed to comply with laws and regulations, conduct business in an
12
     honest and ethical manner, and properly report violations of the Code of Conduct. Thus,
13
     the Directors face a substantial likelihood of liability and demand is futile as to them.
14
           179. Beyond Meat has been and will continue to be exposed to significant losses
15
     due to the wrongdoing complained of herein, yet the Directors have not filed any lawsuits
16
     against themselves or others who were responsible for that wrongful conduct to attempt
17
     to recover for Beyond Meat any part of the damages Beyond Meat suffered and will
18
     continue to suffer thereby. Thus, any demand upon the Directors would be futile.
19
           180. The Individual Defendants’ conduct described herein and summarized above
20
     could not have been the product of legitimate business judgment as it was based on bad
21
     faith and intentional, reckless, or disloyal misconduct. Thus, none of the Directors can
22
     claim exculpation from their violations of duty pursuant to the Company’s charter (to the
23
     extent such a provision exists). As a majority of the Directors face a substantial
24
     likelihood of liability, they are self-interested in the transactions challenged herein and
25
     cannot be presumed to be capable of exercising independent and disinterested judgment
26
     about whether to pursue this action on behalf of the shareholders of the Company.
27
     Accordingly, demand is excused as being futile.
28
                                                  47
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 49 of 62 Page ID #:243



 1
           181. The acts complained of herein constitute violations of fiduciary duties owed
 2
     by Beyond Meat’s officers and directors, and these acts are incapable of ratification.
 3
           182. The Directors may also be protected against personal liability for their acts
 4
     of mismanagement and breaches of fiduciary duty alleged herein by directors’ and
 5
     officers’ liability insurance if they caused the Company to purchase it for their protection
 6
     with corporate funds, i.e., monies belonging to the stockholders of Beyond Meat. If there
 7
     is a directors’ and officers’ liability insurance policy covering the Directors, it may
 8
     contain provisions that eliminate coverage for any action brought directly by the
 9
     Company against the Directors, known as, inter alia, the “insured-versus-insured
10
     exclusion.” As a result, if the Directors were to sue themselves or certain of the officers
11
     of Beyond Meat, there would be no directors’ and officers’ insurance protection.
12
     Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if
13
     the suit is brought derivatively, as this action is brought, such insurance coverage, if such
14
     an insurance policy exists, will provide a basis for the Company to effectuate a recovery.
15
     Thus, demand on the Directors is futile and, therefore, excused.
16
           183. If there is no directors’ and officers’ liability insurance, then the Directors
17
     will not cause Beyond Meat to sue the Individual Defendants named herein, since, if they
18
     did, they would face a large uninsured individual liability. Accordingly, demand is futile
19
     in that event, as well.
20
           184. Thus, for all of the reasons set forth above, all of the Directors, and, if not all
21
     of them, at least five of the Directors, cannot consider a demand with disinterestedness
22
     and independence. Consequently, a demand upon the Board is excused as futile.
23
                                    FIRST CLAIM
24   Against Defendants Brown, Nelson, Goldman, Carhart, Lane, van Lengerich, Segal,
25    Stone, Thompson, and Waller for Violations of Section 14(a) of the Exchange Act
           185. Plaintiffs incorporate by reference and reallege each and every allegation set
26
     forth above, as though fully set forth herein.
27

28
                                                  48
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 50 of 62 Page ID #:244



 1
           186. The claims made pursuant to Section 14(a) of the Exchange Act, 15 U.S.C. §
 2
     78n(a)(1), that are alleged herein are based solely on negligence. They are not based on
 3
     any allegation of reckless or knowing conduct by or on behalf of Defendants Brown,
 4
     Nelson, Goldman, Carhart, Lane, van Lengerich, Segal, Stone, Thompson, and Waller.
 5
     The Section 14(a) claims alleged herein do not allege and do not sound in fraud. Plaintiffs
 6
     specifically disclaim any allegations of reliance upon any allegation of, or reference to
 7
     any allegation of fraud, scienter, or recklessness with regard to these nonfraud claims.
 8
           187. Section 14(a) of the Exchange Act provides that “[i]t shall be unlawful for
 9
     any person, by use of the mails or by any means or instrumentality of interstate
10
     commerce or of any facility of a national securities exchange or otherwise, in
11
     contravention of such rules and regulations as the [SEC] may prescribe as necessary or
12
     appropriate in the public interest or for the protection of investors, to solicit or to permit
13
     the use of his name to solicit any proxy or consent or authorization in respect of any
14
     security (other than an exempted security) registered pursuant to section 12 of this title
15
     [15 U.S.C. § 78l].”
16
           188. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides
17
     that no proxy statement shall contain “any statement which, at the time and in the light of
18
     the circumstances under which it is made, is false or misleading with respect to any
19
     material fact, or which omits to state any material fact necessary in order to make the
20
     statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.
21
           189. Under the direction and watch of the Directors, the 2020 Proxy Statement
22
     failed to disclose, inter alia, that: (1) the Company had engaged in the Fraudulent
23
     Misconduct; (2) the Company had engaged in the Wrongful Termination; (3) the
24
     Company had engaged in the Misappropriation, which was ongoing; and (4) the
25
     Company failed to maintain adequate internal controls.
26
           190. Defendants Brown, Nelson, Goldman, Carhart, Lane, van Lengerich, Segal,
27
     Stone, Thompson, and Waller also caused the 2020 Proxy Statement to be false and
28
                                                  49
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 51 of 62 Page ID #:245



 1
     misleading with regard to executive compensation in that they purported to employ “pay-
 2
     for-performance” elements while failing to disclose the Fraudulent Misconduct, the
 3
     Wrongful Termination, the Misappropriation, and that the Company’s compensation
 4
     policies and procedures were utilized in to reward such conduct.
 5
           191. Moreover, the 2020 Proxy Statement was false and misleading when it
 6
     discussed the Company’s Code of Conduct, due to the Individual Defendants’ failure to
 7
     abide by the Code of Conduct, and their engagement in or the tolerance of the Fraudulent
 8
     Misconduct, the Wrongful Termination, the Misappropriation, and scheme to cause the
 9
     Company to issue false and misleading statements and omissions of material fact.
10
           192. In the exercise of reasonable care, Defendants Brown, Nelson, Goldman,
11
     Carhart, Lane, van Lengerich, Segal, Stone, Thompson, and Waller should have known
12
     that by misrepresenting or failing to disclose the foregoing material facts, the statements
13
     contained in the 2020 Proxy Statement were materially false and misleading. The
14
     misrepresentations and omissions were material to Plaintiffs in voting on the matters set
15
     forth for shareholder determination in the Proxy Statement, including, but not limited to,
16
     election of directors and the ratification of an independent auditor.
17
           193. The false and misleading elements of the 2020 Proxy Statement led to the
18
     reelection of Defendants Goldman, Stone, and Waller which allowed them to continue
19
     engaging in and/or permitting the Misappropriation and to continue breaching their
20
     fiduciary duties to Beyond Meat.
21
           194. The Company was damaged as a result of Defendants Brown, Nelson,
22
     Goldman, Carhart, Lane, van Lengerich, Segal, Stone, Thompson, and Waller’s material
23
     misrepresentations and omissions in the 2020 Proxy Statement.
24
           195. Plaintiffs on behalf of Beyond Meat have no adequate remedy at law.
25

26

27

28
                                                  50
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 52 of 62 Page ID #:246



 1
                                             SECOND CLAIM
 2
                     Against Individual Defendants for Breach of Fiduciary Duties
 3
           196. Plaintiffs incorporate by reference and re-allege each and every allegation
 4
     set forth above, as though fully set forth herein.
 5
           197. Each Individual Defendant owed to the Company the duty to exercise
 6
     candor, good faith, and loyalty in the management and administration of Beyond Meat’s
 7
     business and affairs.
 8
           198. Each of the Individual Defendants violated and breached his or her fiduciary
 9
     duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
10
           199. The Individual Defendants’ conduct set forth herein was due to their
11
     intentional or reckless breach of the fiduciary duties they owed to the Company, as
12
     alleged herein. The Individual Defendants intentionally or recklessly breached or
13
     disregarded their fiduciary duties to protect the rights and interests of Beyond Meat.
14
           200. In breach of their fiduciary duties, the Individual Defendants either engaged
15
     in or permitted, and/or allowed the Company to engage in the Fraudulent Misconduct, the
16
     Wrongful Termination, and the Misappropriation.
17
           201. In further breach of their fiduciary duties, the Individual Defendants failed to
18
     maintain an adequate system of oversight, disclosure controls and procedures, and
19
     internal controls.
20
           202. In further breach of their fiduciary duties owed to Beyond Meat, the
21
     Individual Defendants willfully or recklessly made and/or caused the Company to make
22
     false and misleading statements and omissions of material fact that failed to disclose,
23
     inter alia, that in violation of the Code of Conduct: (1) the Company had engaged in the
24
     Fraudulent Misconduct; (2) the Company had engaged in the Wrongful Termination; (3)
25
     the Company had engaged in the Misappropriation, which was ongoing; and (4) the
26
     Company failed to maintain adequate internal controls.
27

28
                                                   51
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 53 of 62 Page ID #:247



 1
           203. The Individual Defendants failed to correct and caused the Company to fail
 2
     to rectify any of the wrongs described herein or correct the false and misleading
 3
     statements and omissions of material fact referenced herein, rendering them personally
 4
     liable to the Company for breaching their fiduciary duties.
 5
           204. The Individual Defendants had actual or constructive knowledge that the
 6
     Company issued materially false and misleading statements, and they failed to correct the
 7
     Company’s public statements. The Individual Defendants had actual knowledge of the
 8
     misrepresentations and omissions of material facts set forth herein, or acted with reckless
 9
     disregard for the truth, in that they failed to ascertain and to disclose such facts, even
10
     though such facts were available to them. Such material misrepresentations and
11
     omissions were committed knowingly or recklessly.
12
           205. The Individual Defendants had actual or constructive knowledge that they
13
     had caused Beyond Meat to improperly engage in the fraudulent scheme set forth herein
14
     and to fail to maintain adequate internal controls. The Individual Defendants had actual
15
     knowledge that Beyond Meat was engaging in the fraudulent scheme set forth herein, and
16
     that internal controls were not adequately maintained, or acted with reckless disregard for
17
     the truth, in that they caused the Company to improperly engage in the fraudulent scheme
18
     and to fail to maintain adequate internal controls, even though such facts were available
19
     to them. The Individual Defendants, in good faith, should have taken appropriate action
20
     to correct the schemes alleged herein and to prevent them from continuing to occur.
21
           206. These actions were not a good-faith exercise of prudent business judgment
22
     to protect and promote the Company’s corporate interests.
23
           207. As a direct and proximate result of the Individual Defendants’ breaches of
24
     their fiduciary obligations, Beyond Meat has sustained and continues to sustain
25
     significant damages. As a result of the misconduct alleged herein, the Individual
26
     Defendants are liable to the Company.
27
           208. Plaintiffs on behalf of Beyond Meat have no adequate remedy at law.
28
                                                 52
                    Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 54 of 62 Page ID #:248



 1
                                              THIRD CLAIM
 2
                         Against Individual Defendants for Unjust Enrichment
 3
           209. Plaintiffs incorporate by reference and re-allege each and every allegation
 4
     set forth above, as though fully set forth herein.
 5
           210. By their wrongful acts, violations of law, and/or false and misleading
 6
     statements and omissions of material fact that they made and/or caused to be made, the
 7
     Individual Defendants were unjustly enriched at the expense of, and to the detriment of,
 8
     Beyond Meat.
 9
           211. The Individual Defendants either benefitted financially from the improper
10
     conduct and they received unjustly lucrative bonuses that were tied to the misconduct
11
     alleged herein, or received bonuses, stock options, or similar compensation from Beyond
12
     Meat that were unjust in light of the Individual Defendants’ bad faith conduct.
13
           212. Plaintiffs, as shareholders and representatives of Beyond Meat, seek
14
     restitution from the Individual Defendants and seek an order from this Court disgorging
15
     all profits—including from benefits, and other compensation, including any performance-
16
     based or valuation-based compensation—obtained by the Individual Defendants due to
17
     their wrongful conduct and breach of their fiduciary duties.
18
           213. Plaintiffs on behalf of Beyond Meat have no adequate remedy at law.
19
                                             FOURTH CLAIM
20
                     Against Individual Defendants for Waste of Corporate Assets
21
           214. Plaintiffs incorporate by reference and re-allege each and every allegation
22
     set forth above, as though fully set forth herein.
23
           215. As a further result of the foregoing, the Company will incur many millions
24
     of dollars of legal liability and/or costs to defend unlawful actions (such as the Don Lee
25
     Action), to engage in internal investigations, and to lose financing from investors and
26
     business from future customers who no longer trust the Company and its products.
27

28
                                                   53
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 55 of 62 Page ID #:249



 1
           216. As a result of the waste of corporate assets, the Individual Defendants are
 2
     each liable to the Company.
 3
           217. Plaintiffs on behalf of Beyond Meat have no adequate remedy at law.
 4
                                              FIFTH CLAIM
 5
                        Against the Individual Defendants for Abuse of Control
 6
           218. Plaintiffs incorporate by reference and re-allege each and every allegation
 7
     set forth above, as though fully set forth herein.
 8
           219. The Individual Defendants’ misconduct alleged herein constituted an abuse
 9
     of their ability to control and influence Beyond Meat, for which they are legally
10
     responsible.
11
           220. As a direct and proximate result of the Individual Defendants’ abuse of
12
     control, Beyond Meat has sustained significant damages. As a direct and proximate result
13
     of the Individual Defendants’ breaches of their fiduciary obligations of candor, good
14
     faith, and loyalty, Beyond Meat has sustained and continues to sustain significant
15
     damages. As a result of the misconduct alleged herein, the Individual Defendants are
16
     liable to the Company.
17
           221. Plaintiffs on behalf of Beyond Meat have no adequate remedy at law.
18
                                              SIXTH CLAIM
19
                     Against the Individual Defendants for Gross Mismanagement
20
           222. Plaintiffs incorporate by reference and re-allege each and every allegation
21
     set forth above, as though fully set forth herein.
22
           223. By their actions alleged herein, the Individual Defendants, either directly or
23
     through aiding and abetting, abandoned and abdicated their responsibilities and fiduciary
24
     duties with regard to prudently managing the assets and business of Beyond Meat in a
25
     manner consistent with the operations of a publicly held corporation.
26

27

28
                                                   54
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 56 of 62 Page ID #:250



 1
           224. As a direct and proximate result of the Individual Defendants’ gross
 2
     mismanagement and breaches of duty alleged herein, Beyond Meat has sustained and will
 3
     continue to sustain significant damages.
 4
           225. As a result of the misconduct and breaches of duty alleged herein, the
 5
     Individual Defendants are liable to the Company.
 6
           226. Plaintiffs on behalf of Beyond Meat have no adequate remedy at law.
 7
                                            SEVENTH CLAIM
 8
                 Against the ProPortion and CLW for Aiding and Abetting Breach of
 9
                                           Fiduciary Duty
10
           227. Plaintiffs incorporate by reference and re-allege each and every allegation
11
     set forth above, as though fully set forth herein.
12
           228. ProPortion and CLW aided and abetted the Individual Defendants who
13
     breached their fiduciary duty to Beyond Meat.
14
           229. ProPortion and CLW’s misconduct resulted in continuous, connected, and
15
     ongoing harm to the Company.
16
           230. Specifically, ProPortion and CLW engaged in the Wrongful Termination as
17
     they had, in violation of the Supply Agreement, negotiated with Beyond Meat prior to,
18
     during, and after the Wrongful Termination to begin producing and, indeed, started
19
     producing Beyond Meat’s products, including the Beyond Burger, just weeks after the
20
     Wrongful Termination despite having no prior experience mass-producing plant-based
21
     protein products. Moreover, ProPortion and CLW engaged in the Misappropriation since
22
     they began utilizing protocol for the processing of the Beyond Burger that was nearly
23
     identical to Don Lee’s proprietary process.
24
           231. ProPortion and CLW are jointly and severally liable to the same extent as
25
     the Individual Defendants are liable for breaches of fiduciary duty as set forth herein or
26
     violations of any other laws.
27

28
                                                   55
                     Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 57 of 62 Page ID #:251



 1
           232. As a direct and proximate result of ProPortion and CLW’s aiding and
 2
     abetting of the Individual Defendants’ breaches of duty alleged herein, Beyond Meat has
 3
     sustained and will continue to sustain substantial damages.
 4
           233. Plaintiffs on behalf of Beyond Meat have no adequate remedy at law.
 5
                                          PRAYER FOR RELIEF
 6
           234.               FOR THESE REASONS, Plaintiffs demand judgment in the
 7
     Company’s favor against all Individual Defendants as follows:
 8
                  (a)      Declaring that Plaintiffs may maintain this action on behalf of Beyond
 9
     Meat, and that Plaintiffs are adequate representatives of the Company;
10
                  (b)      Declaring that the Individual Defendants have breached and/or aided
11
     and abetted the breach of their fiduciary duties to Beyond Meat;
12
                  (c) Declaring that ProPortion and CLW have aided and abetted the breach of
13
     the Individual Defendants’ fiduciary duties to Beyond Meat;
14
                  (d)      Determining and awarding to Beyond Meat the damages sustained by
15
     it as a result of the violations set forth above from each of the Individual Defendants and
16
     ProPortion and CLW, jointly and severally, together with pre-judgment and post-
17
     judgment interest thereon;
18
                  (e)      Directing Beyond Meat and the Individual Defendants to take all
19
     necessary actions to reform and improve its corporate governance and internal procedures
20
     to comply with applicable laws and to protect Beyond Meat and its shareholders from a
21
     repeat of the damaging events described herein, including, but not limited to, putting
22
     forward for shareholder vote the following resolutions for amendments to the Company’s
23
     Bylaws or Articles of Incorporation and the following actions as may be necessary to
24
     ensure proper corporate governance policies:
25
                        1. a proposal to strengthen the Board’s supervision of operations and
26
               develop and implement procedures for greater shareholder input into the
27
               policies and guidelines of the Board;
28
                                                   56
                        Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 58 of 62 Page ID #:252



 1
                       2. a provision to permit the shareholders of Beyond Meat to nominate at
 2
               least five candidates for election to the Board; and
 3
                       3. a proposal to ensure the establishment of effective oversight of
 4
               compliance with applicable laws, rules, and regulations.
 5
                 (f)      Awarding Beyond Meat restitution from the Individual Defendants,
 6
     and each of them;
 7
                 (g)      Awarding Plaintiffs the costs and disbursements of this action,
 8
     including reasonable attorneys’ and experts’ fees, costs, and expenses; and
 9
                 (h)      Granting such other and further relief as the Court may deem just and
10
     proper.
11
                                   JURY TRIAL DEMANDED
12

13
           Plaintiffs hereby demand a trial by jury of all issues so triable.
14
       Dated: May 24, 2021                      Respectfully submitted,
15

16                                              THE BROWN LAW FIRM, P.C.

17                                              /s/ Robert C. Moest
18                                              Robert C. Moest, Of Counsel, SBN 62166
                                                2530 Wilshire Boulevard, Second Floor
19                                              Santa Monica, California 90403
20                                              Telephone: (310) 915-6628
                                                Facsimile: (310) 915-9897
21                                              Email: RMoest@aol.com
22
                                                THE BROWN LAW FIRM, P.C.
23                                              Timothy Brown
24                                              240 Townsend Square
                                                Oyster Bay, NY 11771
25                                              Telephone: (516) 922-5427
26                                              Facsimile: (516) 344-6204
                                                Email: tbrown@thebrownlawfirm.net
27

28
                                                  57
                       Consolidated Amended Shareholder Derivative Complaint
 Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 59 of 62 Page ID #:253



 1                                       TOSTRUD LAW GROUP, P.C.
 2

 3                                       /s/ Jon A. Tostrud
 4                                       Jon A. Tostrud
                                         1925 Century Park East
 5                                       Suite 2100
 6                                       Los Angeles, CA 90067
                                         Telephone: (310) 278-2600
 7                                       Facsimile: (310) 278-2640
 8                                       Email: jtostrud@tostrudlaw.com

 9

10                                       GAINEY McKENNA & EGLESTON
                                         Thomas J. McKenna
11                                       501 Fifth Avenue, 19th Floor
12                                       New York, NY 10017
                                         Telephone: (212) 983-1300
13                                       Facsimile: (212) 983-0383
14                                       Email: tjmckenna@gme-law.com

15
                                         Counsel for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28
                                           58
                  Consolidated Amended Shareholder Derivative Complaint
Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 60 of 62 Page ID #:254
Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 61 of 62 Page ID #:255
Case 2:20-cv-02524-MWF-AFM Document 34 Filed 05/24/21 Page 62 of 62 Page ID #:256




     1                                   VERIFICATION
     2        I, Melvyn Klein, am a plaintiff in the within action. I have reviewed the
     3 allegations made in this Consolidated Amended Shareholder Derivative Complaint,
     4 know the contents thereof, and authorize its filing. To those allegations of which I
     5 have personal knowledge, I believe those allegations to be true. As to those
     6 allegations of which I do not have personal knowledge, I rely upon my counsel and
     7 their investigation and believe them to be true.
     8        I declare under penalty of perjury under the laws of the United States that the
     9 foregoing is true and correct. Executed this 19th day of May 2021.
    10
                                                    /s/ Melvyn Klein
    11                                              MELVYN KLEIN
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                              1
